 

Exhibit 10.1

 

SECURED SUPER-PRIORITY POST-PETITION CREDIT AGREEMENT

 

dated as of August 1, 2017

 

among

 

CAPITOL STATION 65, LLC

 

as Debtor,

 

and

 

SIM T9 INVESTORS, LLC

 

as Lender.

 

 

 



 

ANNEXES

 

ANNEX A DEFINITIONS

ANNEX B CLOSING CHECKLIST

ANNEX C REPORTING

ANNEX D NOTICE ADDRESSES

ANNEX E RELEASE PRICE SCHEDULE

 

SCHEDULES

 

SCHEDULE 1.3 BUDGET

SCHEDULE 3.3 INSURANCE POLICIES

SCHEDULE 3.5 EXISTING INDEBTEDNESS

 

EXHIBITS

 

EXHIBIT A FORM OF PROPOSED FINANCING ORDER

EXHIBIT B FORM OF DEED OF TRUST AND ASSIGNMENT OF RENTS IN FAVOR OF LENDER

 

 2 

 

 

This SECURED SUPER-PRIORITY POST-PETITION CREDIT AGREEMENT (this “Agreement” or
“Loan Agreement”), dated as of August 1, 2017 among Capitol Station 65, LLC (the
“Debtor” or “Borrower”), currently pending in the United States Bankruptcy Court
for the Eastern District of California, Sacramento Division (the “Bankruptcy
Court”), Case No. 17-23627 (the “Bankruptcy Case”) and SIM T9 Investors, LLC
(the “Lender”).

 

RECITALS

 

WHEREAS, on May 30, 2017, the Debtor filed the Bankruptcy Case.

 

WHEREAS, the Bankruptcy Court has not yet entered an Order. However, the Debtor
has told the U.S. Trustee’s Office that it has requested that the Lender provide
a secured super-priority post-petition revolving credit facility in the amount
of Ten Million Dollars ($10,000,000);

 

WHEREAS, the Lender is willing to make available to the Debtor such
post-petition loans upon the terms and subject to the conditions set forth
herein;

 

WHEREAS, the Debtor has agreed to secure the obligations to the Lender hereunder
with, inter alia, security interests in, and liens on, substantially all of the
Debtor’s property and assets, whether real or personal, tangible or intangible,
now existing or hereafter acquired or arising (the “Collateral”), all as more
fully provided herein; and

 

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them herein and in Annex A. All annexes, schedules, exhibits and
other attachments) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1.        AMOUNT AND TERMS OF CREDIT

 

1.1       Credit Facility.

 

(i)            Revolving Credit Facility.

 

(i)        Subject to the terms and conditions hereof, the Lender agrees to make
available to the Debtor upon entry of the Financing Order, in substantially the
form attached hereto as Exhibit A, the sum of Ten Million Dollars ($10,000,000),
in one or more draws each in a minimum amount of Five Hundred Thousand Dollars
($500,000) upon not less than seven (7) days’ notice to Lender; provided that
the aggregate disbursements under this Agreement shall not exceed $10,000,000
(the “Loan,” as further defined in Appendix A hereof), unless otherwise agreed
to between the Debtor and the Lender and subject to court approval in the
Bankruptcy Case. Lender also agrees that upon entry of any interim Financing
Order (in a form acceptable to Lender), to make available to the Debtor such
sums as approved by the Bankruptcy Court in any such interim Finance Order.

 

 3 

 

 

(ii)       The entire unpaid disbursed balance of the Loan and all other
non-contingent obligations shall be immediately due and payable in full in
immediately available funds on the Maturity Date, which is defined in section
6.1 hereof.

 

1.2       Prepayments.

 

(i)        Voluntary Repayment. The Debtor may at any time without premium or
penalty repay the Loan.

 

(ii)       Mandatory Prepayments. Immediately upon receipt by the Debtor of any
insurance or condemnation proceeds or cash proceeds of any asset disposition,
the Debtor shall prepay the Loan in an amount equal to not less than the
applicable partial release payments as described in Section 9.16 below, to be
applied to the Loan.

 

(iii)       Application of Certain Mandatory Prepayments. Any prepayments made
by the Debtor shall be applied as follows: first, to any Fees and reimbursable
expenses of Lender then due and payable pursuant to any of the Loan Documents;
second, to interest then due and payable on the Loan; and third, to the
principal balance of Loan outstanding until the same has been paid in full.

 

1.3       Use of Proceeds. The Debtor will not directly or indirectly use the
proceeds of the Loan for any purpose other than those set forth in the Schedule
1.3 (the “Budget”) or to satisfy pre-bankruptcy real property taxes owing to
local governmental authorities.

 

1.4       Interest.

 

(i)        The Debtor shall pay interest to Lender on the outstanding amount of
the Loan, in arrears on the Maturity Date (defined in section 6.1 hereof), at
ten percentage points (10%), per annum.

 

(ii)       If any payment on any Loan becomes due and payable on a day other
than a business day, the maturity thereof will be extended to the next
succeeding business day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

 

(iii)       All computations of interest shall be made by Lender on the basis of
a 360-day year, in each case for the actual number of days occurring in the
period for which such interest is payable.

 

(iv)      So long as an Event of Default (as defined in Section 7.1) has
occurred and is continuing under Section 7.1 and at the election of Lender,
confirmed by written notice from Lender to the Debtor, the interest rates
applicable to the Loan shall be increased by four percentage points (4%) per
annum above the rates of interest otherwise applicable hereunder (the “Default
Rate”), and all outstanding obligations under the Loan shall bear interest at
the Default Rate applicable to such outstanding obligations. Interest at the
Default Rate shall accrue from the initial date of such Event of Default until
that Event of Default is cured or waived and shall be payable upon demand.

 

 4 

 

 

1.5       Application and Allocation of Payments. Payments shall be applied to
amounts then due and payable in the following order: (1) to Fees and Lender’s
expenses reimbursable hereunder; (2) to interest on the Loan; (3) to principal
payments; and (4) to all other obligations, including expenses of Lender to the
extent reimbursable under Section 9.3.

 

1.6       Indemnity. The Debtor shall indemnify and hold harmless Lender and its
affiliates, and each such Person’s respective officers, directors, employees,
attorneys, agents and representatives (each, an “Indemnified Person”), from and
against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys’ fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended under this
Agreement and the other Loan Documents and the administration of such credit,
and in connection with or arising out of the transactions contemplated hereunder
and thereunder and any actions or failures to act in connection therewith,
including any and all Environmental Liabilities, violations of state/local
rules/statues (including habitability) and legal costs and expenses arising out
of or incurred in connection with disputes between or among any parties to any
of the Loan Documents; provided, that the Debtor shall not be liable for any
indemnification to an Indemnified Person to the extent that any such suit,
action, proceeding, claim, damage, loss, liability or expense results from that
Indemnified Person’s gross negligence or willful misconduct. NO INDEMNIFIED
PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO THIS AGREEMENT ANY
SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER
PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER
TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

 

2.        CONDITIONS PRECEDENT

 

2.1       Conditions to the Loan. The Lender shall not be obligated to make any
Loan, or to take, fulfill, or perform any other action hereunder, until the
following conditions have been satisfied or provided for in a manner reasonably
satisfactory to Lender, or waived in writing by Lender:

 

(i)        Credit Agreement. This Agreement or counterparts hereof shall have
been duly executed by, and delivered to all parties hereto; and Lender shall
have received such other documents and instruments, contemplated by this
Agreement including all those listed in the Closing Checklist attached hereto as
Annex B, each in form and substance reasonably satisfactory to Lender; and the
Deed of Trust and Assignment of Rents in favor of Lender shall have been
recorded with the Sacramento County Recorder and the Security Agreements and
Financing Statements in form satisfactory to Lender shall have been duly filed.

 

 5 

 

 

(ii)       Orders. The entry by the Bankruptcy Court of the Financing Order,
substantially in the form attached hereto as Exhibit A (or any interim Financing
Order in a form acceptable to Lender), and, if such order is the subject of any
pending appeal, no performance of any obligation of any party hereto shall have
been stayed pending such appeal.

 

3.        REPRESENTATIONS AND WARRANTIES

 

To induce Lender to make the Loan, the Debtor makes the following
representations and warranties to Lender, each and all of which shall survive
the execution and delivery of this Agreement.

 

3.1       Authority and Ownership. The Debtor, subject to entry the Financing
Order (or any interim Financing Order that may be entered by the Court), has the
requisite power and authority and the legal right to own, pledge, mortgage or
otherwise bind the Debtor and encumber the property of the estate in the
Bankruptcy Case pursuant to the terms of this Agreement and the Debtor owns the
Collateral.

 

3.2       Government Regulation. The Debtor is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, or any other federal or state statute that restricts or limits its ability
to incur Indebtedness or to perform its obligations hereunder.

 

3.3       Insurance. Schedule (3.3) lists all insurance policies of any nature
known to the Debtor for current occurrences by the Debtor.

 

3.4       Secured, Super Priority Obligations.

 

(i)        Subject to entry of the Financing Order (or any interim financing
order), and disbursements of loan proceeds pursuant to the Financing Order (or
interim Financing Order), the provisions of the Loan Agreement and the Orders
are effective to create in favor of the Lender, a legal, valid and perfected
Lien on all assets of the Debtor senior to all existing encumbrances on such
assets other than real property taxes owing to Sacramento County up to the
amount of $315,544.61, and a legal, valid and perfected security interest in all
right, title and interest in the Collateral senior to all existing encumbrances
on the Collateral other than real property taxes owing to Sacramento County up
to the amount of $315,544.61, up to the amount disbursed by Lender. The amounts
disbursed under the Financing Order, attached as Exhibit A, or any interim
Financing Order are referred to herein collectively as the “Super-Priority
Indebtedness.”

 

(ii)       Subject to the Carve-Out, the Super-Priority Indebtedness shall have
the status of an expense of administration under 11 U.S.C. §§ 503(b)(1) and
363(e), which shall have the priority of § 507(b), senior to all other expenses
of administration under § 507(a)(1) and pursuant to 11 U.S.C. § 364(c)(1).

 

 6 

 

 

3.5 Prepetition Secured Indebtedness. To the best of the Debtor’s knowledge, the
prepetition secured indebtedness is listed accurately and fully on Schedule 3.5
attached hereto.

 

4.        AFFIRMATIVE COVENANTS

 

The Debtor agrees that from and after the date hereof and until the Maturity
Date (defined in section 6.1 hereof):

 

4.1       Payment of Charges.

 

(i)        Except as non-payment is permitted or payment is prohibited by the
Bankruptcy Code or the Bankruptcy Court or subject to Section 4.1(ii), the
Debtor shall pay and discharge or cause to be paid and discharged promptly all
Charges payable by the bankruptcy estate, including (i) Charges imposed upon it,
its income and profits, or any of its property (real, personal or mixed) and all
Charges with respect to tax, social security and unemployment withholding with
respect to its employees, (ii) lawful claims for labor, materials, supplies and
services or otherwise, and (iii) all storage or rental charges payable to
warehousemen or bailees, in each case, before any thereof shall become past due,
except in the case of clauses (ii) and (iii) where the failure to pay or
discharge such Charges would not result in a material breach of this Agreement,
as determined in good faith by the Lender.

 

(ii)       The Debtor may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, taxes or claims described in Section 4.1(i);
provided, that (i) adequate reserves with respect to such contest are maintained
on its books; (ii) no Lien shall be imposed to secure payment of such Charges
(other than payments to warehousemen and/or bailees) that is superior to any of
the Liens securing the Loans and such contest is maintained and prosecuted
continuously and with diligence and operates to suspend collection or
enforcement of such Charges; (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest; and (iv) it shall promptly pay
or discharge such contested Charges, taxes or claims and all additional charges,
interest, penalties and expenses, if any, and shall deliver to Lender evidence
reasonably acceptable to Lender of such compliance, payment or discharge, if
such contest is terminated or discontinued adversely to the Debtor or the
conditions set forth in this Section 4.1(ii) are no longer met and (v) Lender
has not advised the Debtor in writing that Lender reasonably believes that
nonpayment or nondischarge thereof could have or result in a material breach in
the Lender’s good faith judgment.

 

4.2       Books and Records. The Debtor shall keep adequate books and records
with respect to the Debtor’s business activities in which proper entries,
reflecting all financial transactions.

 

4.3       Insurance. The Debtor shall, at the sole cost and expense of the
estate, maintain the policies of insurance described on Schedule (3.3) as in
effect on the date hereof or otherwise in form and amounts and with insurers
reasonably acceptable to Lender. The Debtor shall deliver to Lender, in form and
substance reasonably satisfactory to Lender, endorsements to (i) all “All Risk”
and business interruption insurance and (ii) all general liability and other
liability policies.

 

 7 

 

 

4.4       Reporting. The Debtor shall timely deliver to the Lender all items set
forth on Annex C.

 

4.5       Bankruptcy Court. The Lender and the Lender’s counsel shall receive
all material pleadings, motions and other documents filed on behalf of the
Debtor with the Bankruptcy Court.

 

4.6       Further Assurances. The Debtor, at the expense of the bankruptcy
estate and upon the reasonable request of Lender, will duly execute and deliver,
or cause to be duly executed and delivered, to Lender such further instruments
and do and cause to be done such further acts as may be necessary or proper in
the reasonable opinion of Lender to carry out more effectively the provisions
and purposes of this Agreement.

 

5.        NEGATIVE COVENANTS

 

The Debtor agrees that from and after the date hereof and until the Maturity
Date (defined in section 6.1 hereof):

 

5.1       Indebtedness. The Debtor shall not create, incur, assume or permit to
exist any Indebtedness (defined in Annex A), except (i) Indebtedness outstanding
on the date of disbursement and described on Schedule 3.5, (ii) the Loan, and
(iii) any Indebtedness that pays in full the Loan. The Debtor shall not,
directly or indirectly, voluntarily purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness prior to its scheduled maturity.

 

5.2       Liens. The Debtor shall not create, incur, assume or permit to exist
any Lien (defined in Annex A) on or with respect to any property of the estate
(whether now owned or hereafter acquired) except for (a) Permitted Encumbrances;
(b) Liens in existence on the date hereof and summarized on Schedule 3.5
securing the Indebtedness described on Schedule 3.5, extensions and renewals
thereof, including extensions or renewals of any such Liens; provided that the
principal amount of the Indebtedness so secured is not increased and the Lien
does not attach to any other property; and (c) Liens arising from loans that pay
off all Indebtedness outstanding under this Loan Agreement.

 

5.3       Hazardous Materials. The Debtor shall not cause or permit a release of
any Hazardous Material on, at, in, under, above, to, from or about any of the
real property of the Debtor (the “Real Property”) where such release would (a)
violate in any respect, or form the basis for any Environmental Liabilities
under, any Environmental Laws or Environmental Permits or (b) otherwise
adversely impact the value or marketability of the Collateral, other than such
violations or Environmental Liabilities that could not reasonably be expected to
constitute a material breach of this agreement.

 

5.4       Chapter 11 Claims. The Debtor shall not incur, create, assume, suffer
to exist or permit any administrative expense, unsecured claim, or other
super-priority claim or lien that is pari passu with or senior to the claims of
the Lender against the bankruptcy estate, or apply to the Bankruptcy Court for
authority to do so, except as expressly provided in this Agreement.

 

 8 

 

 

5.5       The Orders. The Debtor shall not make or permit to be made any change,
amendment or modification, or any application or motion for any change,
amendment or modification, to the Financing Order without the prior written
consent of the Lender.

 

6.        TERM

 

Maturity. Unless terminated sooner by reason of acceleration or otherwise,
payment of the Loan shall be due upon the financing arrangements contemplated
hereby shall be in effect until the earlier of (i) twelve months from the date
of entry of the Financing Order, (ii) or such earlier date (the “Termination
Date”) upon which repayment is required due to the occurrence of an Event of
Default (as defined below) (the “Maturity Date”). If there has been no Event of
Default under the Loan at any time since loan commencement (including, without
limitation, failure to pay any fees due under the Loan), then upon request made
by Debtor to Lender not less than forty-five (45) days prior to the Maturity
Date the Lender shall extend the term of the Loan, and the Maturity Date, for an
additional twelve (12) months conditioned upon Lender receiving such evidence of
the continued effect of Debtor’s representations and warranties made to Lender,
without material exception.

 

6.1       Survival of Obligations. Except as otherwise expressly provided for in
this Agreement, no termination or cancellation (regardless of cause or
procedure) of any financing arrangement under this Agreement shall in any way
affect or impair the obligations, duties and liabilities of the Debtor or the
rights of Lender relating to any unpaid portion of the Loan, due or not due,
liquidated, contingent or unliquidated, or any transaction or event occurring
prior to such termination, or any transaction or event, the performance of which
is required after the Maturity Date. Except as otherwise expressly provided
herein, all undertakings, agreements, covenants, warranties and representations
of or binding upon the Debtor , and all rights of Lender shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Maturity Date and the repayment in
full of the Loan; provided, that the provisions of Section 9, the payment
obligations contained herein, and the indemnities contained in this Agreement
shall survive the Maturity Date.

 

7.        EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

7.1       Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefore) shall constitute an “Event of
Default” hereunder:

 

(i)        The Debtor fails to make any payment of principal of, or interest on,
or Fees owing in respect of the Loan when due and payable.

 

 9 

 

 

(ii)       The Debtor fails or neglects to perform, keep or observe any of the
provisions of Sections 1.3 or 5.

 

(iii)      Any representation or warranty herein or in any written statement,
report, financial statement or certificate made or delivered to Lender is untrue
or incorrect in any material respect as of the date when made or deemed made.

 

(iv)      The Loan Agreement and the Financing Order (or any interim Financing
Order) shall, for any reason, cease to create a valid Lien on the Collateral
purported to be covered thereby or such Lien shall cease to be a perfected Lien
having the priority provided herein pursuant to Section 364 of the Bankruptcy
Code or the Debtor shall so allege in any pleading filed in any court shall, for
any reason, cease to be valid and binding.

 

(v)       Failure on the part of the Debtor to observe or perform duly in any
material respect any other covenants or agreements on the part of the Debtor in
this Agreement that continue unremedied for a period of 30 days after the date
on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Debtor by Lender (in accordance with Section 9.9
below); provided, however, that if the same is reasonably capable of being cured
within 90 days, but cannot be reasonably cured within 30 days, the Debtor may
cure such event of default by commencing in good faith to cure the default
promptly after its receipt of such written notice and prosecuting the cure of
such default to completion with diligence and continuity within a reasonable
time thereafter, but in no event later than 90 days after its receipt of such
written notice.

 

(vi)      Any material non-compliance by the Debtor with any of the terms or
provisions of the Financing Order or any interim Financing Order, including,
without limitation, failure to comply with the Budget;

 

(vii)     Entry of an order by the Bankruptcy Court converting the Bankruptcy
Case to a case under Chapter 7 of the Bankruptcy Code or dismissing the
Bankruptcy Case.

 

(viii)    Application by the Debtor to the Bankruptcy Court or any other court
of competent jurisdiction for an order authorizing the granting of any liens or
claims senior to the Lender’s Lien and the Super Priority Indebtedness.

 

(ix)       Filing by the Debtor of any plan or reorganization other than one
incorporating the terms and conditions of this Agreement in their entirety and
providing for payment in full of all obligations.

 

(x)       The Orders are amended, stayed, vacated, or modified.

 

(xi)       Filing of any challenge by the Debtor to the validity, priority, or
extent of any Liens in favor of the Lender.

 

(xii)     Any person holding a lien on the Collateral is granted relief from the
automatic stay.

 

 10 

 

 

7.2      Remedies.

 

(i)        If any Event of Default has occurred and is continuing, Lender may
increase the rate of interest applicable to the Loan to the Default Rate.

 

(ii)        Subject to the Bankruptcy Court’s order, if any Event of Default has
occurred and is continuing, Lender may: declare all or any portion of the Loan
to be forthwith due and payable or exercise any rights and remedies provided to
Lender under this Agreement or at law or equity, including all remedies provided
under the Bankruptcy Code.

 

8.        SUCCESSORS AND ASSIGNS

 

8.1        Successors and Assigns. This Agreement shall be binding on and shall
inure to the benefit of the Debtor and Lender and their respective successors
and assigns (including, in the case of Debtor, the reorganized debtor), except
as otherwise provided herein or therein. The Debtor may not assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder without the prior express written consent of Lender. Any such
purported assignment, transfer, hypothecation or other conveyance by the Debtor
without the prior express written consent of Lender shall be void. The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of the Debtor and Lender with respect to the transactions
contemplated hereby and no Person shall be a third party beneficiary of any of
the terms and provisions of this Agreement.

 

9.        MISCELLANEOUS

 

9.1       Complete Agreement; Modification of Agreement. This Agreement
constitutes the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 9.2.

 

9.2       Amendments and Waivers. Except for actions expressly permitted to be
taken by Lender no amendment, modification, termination or waiver of any
provision of this Agreement, or any consent to any departure by Debtor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Lender and Debtor.

 

9.3       Fees and Expenses.

 

(i)        Closing Fee. Subject to entry of the Financing Order attached hereto
as Annex A authorizing the Debtor to borrow up to the full amount of the Loan,
upon Loan Maturity, and as a condition of Lender’s release of its security
interests, Debtor shall pay Lender a Basic Loan Fee of Four Hundred Thousand
Dollars ($400,000) unless the Maturity Date has been extended pursuant to the
terms of Section 6.1 of this Agreement in which event the Basic Loan Fee shall
be Five Hundred Fifty Thousand Dollars ($550,000). In the event that the
Bankruptcy Court authorizes the Debtor to borrow under the terms of this
Agreement on an interim basis, but thereafter denies the Debtor’s request to
borrow up to the full amount of the Loan, the Closing Fee shall equal the amount
borrowed by the Debtor multiplied by four (4%) percent.

 

 11 

 

 

(ii)       Cancellation Fee. Promptly after execution of this Agreement, the
Debtor shall file a motion asking the Bankruptcy Court to enter the Financing
Order and approve the financing contemplated by this Agreement and make good
faith efforts to obtain the Bankruptcy Court’s approval (“364 Motion”). The
Debtor shall pay a fee of One Hundred Thousand ($100,000.00) Dollars to Lender
in the event that: (a) the Debtor withdraws the 364 Motion before the Bankruptcy
Court rules on the 364 Motion, or (b) the Debtor seeks approval from the
Bankruptcy Court for debtor-in-possession financing from an alternate lender
before the Bankruptcy Court rules on the 364 Motion. Payment of a cancellation
fee shall not be required, however, in the event that the Debtor files the 364
Motion and makes good faith efforts to obtain the Bankruptcy Court’s approval,
but the Bankruptcy Court does not grant said motion for a reason other than: (a)
the Debtor seeks approval from the Bankruptcy Court for debtor-in-possession
financing from an alternate lender, (b) the Debtor withdraws its motion seeking
approval this Agreement, or (c) the Debtor and Lender agree to modify the terms
of this Agreement in order to obtain the Bankruptcy Court’s approval of the 364
Motion.

 

9.4       Reimbursement of Lender Expenses. The Debtor on behalf of the
bankruptcy estate shall reimburse Lender for all reasonable fees, costs and
expenses (including the reasonable fees and expenses of all of its counsel,
advisors, consultants and auditors) incurred in connection with the review of
Debtor’s Collateral and the negotiation, and preparation of the Loan documents
and such expenses for filing and/or recordation of documents related to the Loan
(including the issuance of title insurance) and such other fees and expenses
incurred in connection with:

 

(A)        any amendment, modification or waiver of, consent with respect to, or
termination of, the Loan Agreement;

 

(B)        any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Lender, the Debtor or any other Person and whether as a party,
witness or otherwise) in any way relating to the Collateral, or any other
agreement to be executed or delivered in connection herewith or therewith,
including any litigation, contest, dispute, suit, case, proceeding or action,
and any appeal or review thereof, in connection with a case commenced by or
against the Debtor or Lender or any other Person that may be obligated to Lender
by virtue of this Agreement; including any such litigation, contest, dispute,
suit, proceeding or action arising in connection with any work-out or
restructuring of the Loan during the pendency of one or more Events of Default;

 

(C)        any attempt to enforce any remedies of Lender under this Agreement,
including any such attempt to enforce any such remedies in the course of any
work-out or restructuring of the Loan during the pendency of one or more Events
of Default;

 

(D)        efforts to (i) monitor the Loan or any of the other obligations, (ii)
evaluate, observe or assess the Debtor or their respective affairs, and (iii)
verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of any of the Collateral;

 

 12 

 

 

including, as to each of clauses (A) through (D) above, all reasonable
attorneys’ and other professional fees arising from such services and other
advice, assistance or other representation, including those in connection with
any appellate proceedings, and all expenses, costs, charges and other fees
incurred by such counsel and others in connection with or relating to any of the
events or actions described in this Section 9.4.

 

Lender shall provide documentation of such fees and expenses to Debtor, and the
Debtor shall have ten (10) business days after receipt of said documentation to
dispute the reasonableness or propriety of the claimed fees and expenses
(“Review Period”). Any dispute between the Debtor and Lender concerning the
reasonableness or propriety of the fees and costs will be determined by the
Bankruptcy Court. The Debtor shall reimburse Lender for its fees and costs
promptly after expiration of the Review Period unless an objection is timely
made. If an objection is timely made, the Debtor shall reimburse Lender the
amount determined by the Bankruptcy Court to be properly due to Lender under
this paragraph.

 

(ii)       Notwithstanding Section 9.3(i), Lender shall pay costs of
compensation required by any broker it retains to negotiate the Indebtedness.

 

9.5       No Waiver.

 

Lender’s failure, at any time or times, to require strict performance by the
Debtor of any provision of this Agreement shall not waive, affect or diminish
any right of Lender thereafter to demand strict compliance and performance
herewith or therewith. Any suspension or waiver of an Event of Default shall not
suspend, waive or affect any other Event of Default whether the same is prior or
subsequent thereto and whether the same or of a different type. Subject to the
provisions of Section 9.2, none of the undertakings, agreements, warranties,
covenants and representations of Debtor contained in this Agreement and no Event
of Default by the Debtor shall be deemed to have been suspended or waived by
Lender, unless such waiver or suspension is by an instrument in writing signed
by an officer of or other authorized employee of Lender and directed to the
Debtor specifying such suspension or waiver.

 

9.6       Remedies. Lender’s rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that Lender may
have, by operation of law or otherwise. Recourse to the Collateral shall not be
required.

 

9.7       Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

 13 

 

 

9.8       Governing Law. Except as otherwise expressly provided in this
agreement, in all respects, including all matters of construction, validity and
performance, this agreement and the obligations shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
California applicable to contracts made and performed in that state and any
applicable laws of the United States of America. The Debtor and the Lender
hereby consent and agree that the Bankruptcy Court shall have exclusive
jurisdiction to hear and determine any claims or disputes pertaining to this
agreement or to any matter arising out of or relating to this agreement.

 

9.9       Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered: (a) upon the earlier of actual receipt and three (3) business days
after deposit in the United States mail, registered or certified mail, return
receipt requested, with proper postage prepaid; (b) upon transmission, when sent
by telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 9.8); (c) one
(1) business day after deposit with a reputable overnight courier with all
charges prepaid or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address or
facsimile number indicated in Annex D or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice. Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to any
Person (other than the Debtor or Lender) designated in Annex D to receive copies
shall in no way adversely affect the effectiveness of such notice, demand,
request, consent, approval, declaration or other communication.

 

9.10     Section Titles. The Section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

 

9.11     Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

 

9.12     Reinstatement. This Agreement shall continue to be effective or to be
reinstated, as the case may be, if at any time payment and performance of the
Loan, or any part thereof, is, pursuant to applicable law, rescinded or reduced
in amount, or must otherwise be restored or returned by any obligee of the Loan,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Loan shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

9.13     Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement.

 

 14 

 

 

9.14     No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

9.15     Option to Convert to Post-Confirmation Financing. The Debtor shall be
permitted to incorporate this Agreement into any Chapter 11 plan it may propose
so long as such plan does not alter or affect any of the terms and conditions of
this Agreement or any rights granted to Lender under the Financing Order. In the
event the Debtor does so, notwithstanding Bankruptcy Code section 1129(a), the
Debtor shall not be required to repay the Loan in full on the effective date of
its confirmed plan of reorganization if such effective date occurs prior to the
Maturity Date.

 

9.16     Partial Release. ANNEX E of this Agreement sets forth allocated prices
per parcel of the Real Property based upon an appraisal prepared in March 2016.
So long as Debtor is not in default, Lender upon Debtor’s request shall instruct
the trustee under the deed of trust in favor of Lender to release one or more
designated parcels upon payment to Lender of an amount equal to the Release
Price Ratio reflected in ANNEX E for the parcel(s) sold multiplied by the then
outstanding amount of the Loan. For example, only, if Debtor designated that
Parcel 4 was to be released at a time when the Loan balance was $5,000,000, then
the release price would be $323,500.00 (6.47% x $5,000,000 = $323,500.00). If
the Debtor thereafter sold Parcel 13 at a time when the Loan balance was
$7,500,000, then the release price would be $804,272.51 (10.72% x $7,500,000 =
$804,272.51). In the event all parcels are sold prior to the Maturity Date, the
release price for the last parcel shall equal all outstanding amounts then due
under the Loan.

 

Upon sale of each parcel, the Loan available to be drawn upon by Debtor shall be
permanently reduced by the Release Price Ratio reflected in ANNEX E for the
parcel(s) sold multiplied by $10,000,000. Again, for example only, if the Debtor
sold Parcel 4, the Loan commitment would be correspondingly be reduced by
$646,651.27 (6.47% x $10,000,000 = $646,651.27). If the Debtor then sold Parcel
13, the Loan commitment would be reduced by an additional $1,072,363.36 (10.72%
x $10,000,000 = $1,072,363.36).

 

[Remainder of page intentionally left blank.]

 

 15 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

BORROWER:

 

Capitol Station 65, LLC, a California limited liability company

 

By: Capitol Station Member, LLC, a Delaware limited liability company, its
Manager

By: Capitol Station Holdings, LLC, a California limited liability company, its
Manager

By: Township Nine Owner, LLC, a Delaware limited liability company, its Member

By: First Capital Real Estate Operating Partnership, L.P., a Delaware limited
partnership, its Manager

By: First Capital Real Estate Trust, Incorporated, a Maryland corporation, its
General Partner

 

By: /s/ Suneet Singal   Name: Suneet Singal   Title: Chief Executive Officer,
Treasurer, Secretary and Chairman of the Board of Directors of First Capital
Real Estate Trust Incorporated

 

LENDER:

 

SIM T9 INVESTORS, LLC

 

as Lender

 

By: Serene Investment Management, LLC, Its Managing Member       By: /s/ Adam
Phillips   Name: Adam Phillips   Title: Managing Member of Serene Investment
Management, LLC

 

 16 

 

  

ANNEX A

to

CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in this Loan Agreement shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“Avoidance Actions” means any and all claims arising under section 549 of the
Bankruptcy Code.

 

“Carve-Out” means: (i) all fees required to be paid to the clerk of the
Bankruptcy Court, any agent thereof and to the Office of the United States
Trustee under section 1930(a) of title 28 of the United States Code plus
interest at the statutory rate; (ii) fees and expenses incurred by a trustee
under section 726(b) of the Bankruptcy Code in an amount not to exceed $50,000;
(iii) to the extent allowed by the Bankruptcy Court, all claims for unpaid fees,
costs and expenses (the “Professional Fees”) incurred by persons or firms
retained by the Borrower or any official committee of unsecured creditors that
may be appointed in the Debtors Cases (the “UCC”) whose retention is approved by
the Bankruptcy Court pursuant to sections 327, 328 and 1103 of the Bankruptcy
Code (collectively, the “Professional Persons”) that are: (A) based upon
services rendered at any time prior to the occurrence of an Event of Default
unless such Event of Default is waived or cured as provided in the DIP Loan
Agreement, or (B) after the occurrence and during the continuation of an Event
of Default, if any, in an aggregate amount not to exceed $200,000. As long as no
Event of Default shall have occurred and be continuing, the Borrower shall be
permitted to pay all fees, expenses, compensation and reimbursement of expenses
allowed and payable, including under any order entered in the Cases establishing
procedures for interim monthly compensation and reimbursement of Professional
Fees, or sections 330 and 331 of the Bankruptcy Code, as the same may be due and
payable, and the same shall not reduce the Carve-Out. In the event the Carve-Out
is reduced by any amount during an Event of Default, upon the effectiveness of a
cure of such Event of Default, the Carve Out shall be increased by such amount.
Nothing herein shall be construed to impair the ability of any party to object
to the fees, expenses, reimbursement or compensation described in clauses (i),
(ii) or (iii) above, on any grounds.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes, levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral or (b) the obligations.

 

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex B.

 

 A-1 

 

 

“Collateral” means all property of this bankruptcy estate, real or personal,
tangible or intangible, and Avoidance Actions now existing or hereafter
acquired, and all proceeds therefrom; provided, however, that claims arising
under sections 544, 545, 547, 548 of the Bankruptcy Code and under similar state
laws are excepted from the Lender’s Collateral and do not secure the Loan.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any governmental authority
under any Environmental Laws.

 

 A-2 

 

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property and (b) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (i) the obligations.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code, as defined
herein in Appendix A or comparable law of any jurisdiction)

 

“Loan” means all loans, advances, debts, liabilities and obligations for the
performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by the Debtor on behalf of the Debtor to
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement, or
other instrument, arising under the Agreement.

 

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 4.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation; (c) pledges or deposits of money securing bids, tenders, contracts
(other than contracts for the payment of money) or leases to which Debtor is a
party as lessee made in the ordinary course of business; (d) inchoate and
unperfected workers’, mechanics’ or similar liens arising in the ordinary course
of business; (e) deposits securing, or in lieu of, surety, appeal or customs
bonds in proceedings to which Debtor is a party; (f) zoning restrictions,
easements, licenses, or other restrictions on the use of the Real Property or
other minor irregularities in title (including leasehold title) thereto, so long
as the same do not materially impair the use, value, or marketability of such
Real Property; (g) presently existing or hereafter created Liens in favor of
Lender; and (h) subject to entry of the Orders, presently existing or hereafter
created Liens in favor of the prepetition lender, which Liens are subordinate to
the Liens in favor of the Lender.

 

 A-3 

 

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Agreement) or, in
the case of governmental Persons, Persons succeeding to the relevant functions
of such Persons; and all references to statutes and related regulations shall
include any amendments of the same and any successor statutes and regulations.
Whenever any provision in the Agreement refers to the knowledge (or an analogous
phrase) of the Debtor , such words are intended to signify that he or it has
actual knowledge or awareness of a particular fact or circumstance or, if it had
exercised reasonable diligence, would have known or been aware of such fact or
circumstance.

 

 A-4 

 

 

ANNEX B

to

CREDIT AGREEMENT

 

CLOSING CHECKLIST.

 

In addition to, and not in limitation of, the conditions described in Section
2.1 of the Agreement, the following items must be received by Lender in form and
substance satisfactory to Lender on or prior to the Closing Date (each
capitalized term used but not otherwise defined herein shall have the meaning
ascribed thereto in Annex A to the Agreement), unless such requirement is waived
in writing by the Lender:

 

A.       Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Agent.        .

 

B.        Insurance. Satisfactory evidence that the insurance policies required
by Section 4.3 are in full force and effect and delivery of such endorsements
described therein.

 

C.        Title Insurance. At the expense of the Debtor, an ALTA loan title
insurance policy issued by [TITLE COMPANY] to the Lender, having a liability in
the amount of the Loan, and insuring, as of the time and date that the Deed of
Trust is recorded that fee title to the Real Estate is vested in the Debtor and
that the lien of the Deed of Trust is a valid first priority Lien on the Real
Estate, subject only to those Liens and exceptions as permitted herein and the
Bankruptcy Court Order and containing such endorsements as Lender shall
reasonably require.

 

D.        Authority. The Order of the Bankruptcy Court and of the U.S. Trustee’s
duly appointing assigned Case No. 17-23630.

 

 B-1 

 

 

ANNEX C

 

to

CREDIT AGREEMENT

 

REPORTING

 

The Debtor shall deliver or cause to be delivered to Lender, as indicated, the
following:

 

(a)       Default Notices. To Lender, as soon as practicable, and in any event
within five (5) Business Days after the Debtor has actual knowledge of the
existence of any Default, Event of Default or other event that has had a
Material Adverse Effect, telephonic or telecopied notice specifying the nature
of such Default or Event of Default or other event, including the anticipated
effect thereof, which notice, if given telephonically, shall be promptly
confirmed in writing on the next Business Day.

 

(b)       Insurance Notices. To Lender, disclosure of losses or casualties
received by the Debtor from the Debtor’s insurers.

 

(c)       Other Documents. To Lender, such other financial and other information
respecting Debtor’s business or financial condition as Lender shall from time to
time reasonably request.

 

 C-1 

 

 

ANNEX D

CREDIT AGREEMENT

 

NOTICE ADDRESSES

 

If to Lender:

Serene Investment Management, LLC

c/o 366 Development, LLC

Attn: Adam Phillips

3065 Rosecrans Place, Suite 205

San Diego, California 92110

(Tel.) 619-955-5777

Email: adam.phillips@366development.com

 

With copy to:

Randy Michelson

Michelson Law Group

220 Montgomery Street, Suite 2100

San Francisco, CA 94104

(Tel.) 415-512-8600

Email: randy.michelson@michelsonlawgroup.com

 

If to Debtor:

Capitol Station 65, LLC

c/o First Capital Real Estate Trust, Inc.

Attn: Suneet Singal

60 Broad Street, 34th Floor

New York, NY 10004

(Tel.) 212-388-6800

Email: s@firstcapitalre.com

 

With copy to:

 

Greg Nuti/Kevin W. Coleman

Nuti Hart LLP

411 30th Street, Suite 408

Oakland, CA 94609

(Tel.) 510 506-7153

Email: gnuti@nutihart.com

 kcoleman@nutihart.com

 

 D-1 

 

 

ANNEX E

to

CREDIT AGREEMENT

 

RELEASE PRICE SCHEDULE

 

TMParcel No  Lot Size (Net
Developable
Acres)   Appraised Value   Release Price Ratio  1   5.08   $12,590,000    19.38%
3A   0.94   $2,589,052    3.99% 3B   1.38   $3,800,948    5.85% 4   1.14  
$4,200,000    6.47% 5A   1.02   $3,230,000    4.97% 5B   2.13   $2,425,000  
 3.73% 6A   1.09   $1,861,536    2.87% 6B   1.4   $2,390,964    3.68% 7A 
 1.06   $1,135,149    1.75% 7B   0.95   $1,017,351    1.57% 8A   0.84  
$1,008,000    1.55% 8B   0.82   $984,000    1.52% 10A   0.86   $2,243,093  
 3.45% 10B   1.18   $3,069,907    4.73% 12A   0.85   $1,301,235    2.00% 12B 
 0.79   $1,206,765    1.86% 13   2.44   $6,965,000    10.72% 14   1.94  
$4,750,000    7.31% 15A   0.51   $481,800    0.74% 15B   0.49   $462,906  
 0.71% 15C   0.7   $661,294    1.02% 16A   0.55   $608,418    0.94% 16B   0.49  
$542,045    0.83% 16C   0.73   $807,537    1.24% 17   2.24   $4,618,000    7.11%
                     31.62   $64,950,000.00    100%

 

 E-1 

 

 

Schedule 1.3

to

CREDIT AGREEMENT

 

BUDGET

 

[omitted from service copy, see Exh. C to Motion]

 

 1 

 

 

Schedule 3.3

to

CREDIT AGREEMENT

 

INSURANCE POLICIES

 

Type of Coverage   Carrier   Policy No.   Exp. Date              
Casualty/Property Replacement   Great American Insurance Co.   MAC E215869 00 00
  3/1/2018               General Liability   Associated Industries Insurance Co.
  AES1044535 00   1/25/2018               Excess Liability   Aspen American
Insurance Co.   CX0057517   1/25/2018               Worker’s Compensation   N/A
                      Disability   N/A        

 

 2 

 

 

Schedule 3.5

to

CREDIT AGREEMENT

 

EXISTING LIENS

 

Lienholder  Indebtedness
(approx. as of 5/30/2017        Sacramento County, the City of Sacramento, the
American River Flood Control District, and/or the Richards Boulevard Assessment
District for general and/or special tax assessments on the Township Nine
parcels1  $315,000.00         Township Nine Avenue, LLC (assignee of COPIA
Lending, LLC)  $

43,739,412.00

(amount disputed)

         The Growing Company, Inc.  $20,349.00         Teichert Construction 
$228,462.38         Studebaker Brown Elec., Inc.  $33,343.41 

 



 

 

1The APNs and street addresses for the relevant parcels comprising Township Nine
are: 001-0020-056/601 Vine Street; 001-0020-057/649 Vine Street;
001-0020-058/640 Vine Street; 001-0020-060/601 Township 9 Ave.; 001-0020-061/641
Township 9 Ave.; 001-0020-062/629 Richards Blvd; 001-0020-063/503 Riverine Wy;
001-0020-064/611 Riverine Wy; 001-0020-066/424 N. 5th St.; 001-0020-067/819 N.
7th St.

 

 3 

 

 

EXHIBIT A

to

CREDIT AGREEMENT

 

FINANCING ORDER

 

[omitted from service copy, see Exh. A to Motion]

 

 4 

 

 

EXHIBIT B

to

CREDIT AGREEMENT

 

DEED OF TRUST

 

[begins on next page]

 

 5 

 

 

Recording Requested By

And When Recorded Mail To:

SERENE INVESTMENT MANAGEMENT, LLC

c/o 366 Development LLC

3065 Rosecrans Place, Suite 205

San Diego, California 92110

 



 

 

DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING WITH ASSIGNMENT OF RENTS
AND LEASES

 

THIS DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING WITH ASSIGNMENT OF
RENTS AND LEASES (this “Deed of Trust”) is made and given as of August ____2017,
by CAPITOL STATION 65, a California limited liability company, as (“Trustor”),
having its principal place of business at 2355 Gold Meadow Way, Ste. 160, Gold
River, California 95670-4443, to FIDELITY NATIONAL TITLE COMPANY, (the
“Trustee”), having an address at 601 California Street, Suite 1501, San
Francisco, California 94108 (Attention Rita Lin) , for the benefit of SERENE
INVESTMENT MANAGEMENT, LLC, a California limited liability company
(“Beneficiary”), having its principal place of business at 3065 Rosecrans Place,
Suite 205, San Diego, California 92110

 

I.           GRANTS AND OBLIGATIONS SECURED

 

A.         Grants.

 

1.01         LAND. Trustor hereby irrevocably grants, transfers and assigns to
Trustee, in trust, with power of sale and right of entry and possession, all
right, title and interest of Trustor, now owned or hereafter acquired, in and to
that certain real property situated in the City of Sacramento, County of
Sacramento, State of California and more particularly described on Exhibit A
attached hereto and incorporated herein by reference (the “Land”), together with
all right, title and interest of Trustor in and to:

 

(a)       Improvements. All buildings and other improvements now or hereafter
located on the Land, all water and water rights (whether riparian,
appropriative, or otherwise, and whether or not appurtenant), pumps and pumping
stations used in connection therewith and all shares of stock evidencing the
same, all machinery, equipment, appliances, furnishings, inventory, fixtures and
other property used or usable in connection with the Land and the improvements
thereon, including, but not limited to, all storage tanks and pipelines, all
gas, electric, heating, cooling, air conditioning, refrigeration and plumbing
fixtures and equipment, which have been or may hereafter be attached or affixed
in any manner to any building now or hereafter located on the Land (the
“Improvements”);

 

(b)       Rights of Way. All the rights, rights of way, easements, licenses,
profits, privileges, tenements, hereditaments and appurtenances, now or
hereafter in any way appertaining and belonging to or used in connection with
the Land and/or the Improvements, and any part thereof or as a means of access
thereto, including, but not limited to, any claim at law or in equity, and any
after acquired title and reversion in or to each and every part of all streets,
roads, highways and alleys adjacent to and adjoining the same;

 

 6 

 

 

(c)       Income. All rentals, earnings, income, deposits, security deposits,
receipts, royalties, revenues, issues and profits which, after the date hereof,
and while any portion of the indebtedness and obligations secured hereby remain
outstanding, may accrue from the Land and/or the Improvements and any part
thereof, subject to a license in favor of Trustor to collect and use the same
prior to an Event of Default (as defined below) as provided herein;

 

(d)       Leasehold Estates. All leasehold estates and all leases and subleases
covering the Land and/or the Improvements or any portion thereof or interest
therein now or hereafter existing or entered into; and

 

(e)       Deposits. All deposits made with or other security given to utility
companies by Trustor with respect to the Land and/or the Improvements, and all
advance payments of insurance premiums made by Trustor with respect thereto and
claims or demands relating to insurance.

 

  Any of the foregoing arising or acquired by Trustor on and after the date
hereof, including without limitation the property described in
subparagraphs (a), (b), (c), (d) and (e) of this Paragraph 1.01 are collectively
defined hereinafter as the “Property.” 

 

1.02        COLLATERAL. Trustor hereby grants a security interest to Beneficiary
in all of Trustor’s right, title and interest in and to the Property (to the
extent such Property is deemed to be personal property under the Uniform
Commercial Code from time to time in effect in the State of California) and the
following described property and any and all products and proceeds thereof, now
owned or hereafter acquired by Trustor (sometimes all of such being collectively
referred to herein as the “Collateral”), and this Deed of Trust shall
accordingly constitute a security agreement as defined in the California Uniform
Commercial Code:

 

(a)       Tangible Property. All existing and future goods and tangible personal
property located on the Property or wherever located and used or usable in
connection with the use, operation or occupancy of the Property or in
construction of the Improvements, including, but not limited to, all appliances,
furniture and furnishings, fittings, inventory, materials, supplies, equipment
and fixtures, and all building material, supplies, and equipment now or
hereafter delivered to the Property and installed or used or intended to be
installed or used therein whether stored on the Property or elsewhere; and all
renewals or replacements thereof or articles in substitution thereof;

 

(b)       General Intangibles. All general intangibles relating to design,
development, operation, management and use of the Property or construction of
the Improvements, including, but not limited to: (i) all names under which or by
which the Property or the Improvements may at any time be operated or known, all
rights to carry on business under any such names or any variant thereof, and all
goodwill in any way relating to the Property; (ii) all permits, licenses,
authorizations, variances, land use entitlements, approvals and consents issued
or obtained in connection with the construction of the Improvements; (iii) all
permits, licenses, approvals, consents, authorizations, franchises and
agreements issued or obtained in connection with the use, occupancy or operation
of the Property; (iv) all materials prepared for filing or filed with any
governmental agency in connection with the Property or the Improvements; (v) all
rights under any contract in connection with the development, design, use,
operation, management and construction of the Property; and (vi) all payment
intangibles;

 

 7 

 

 

(c)       Contracts. All construction, service, engineering, consulting,
architectural and other similar contracts of any nature (including, without
limitation, those of any general contractors, subcontractors and materialmen),
as such may be modified, amended or supplemented from time to time, concerning
the design, construction, management, operation, occupancy, use, and/or
disposition of any portion of or all of the Property;

 

(d)       Leases. All leases for space in the Improvements to the extent such
leases are deemed to be personal property;

 

(e)       Plans and Reports. All architectural drawings, plans, specifications,
soil tests and reports, feasibility studies, appraisals, engineering reports and
similar materials relating to any portion of or all of the Property;

 

(f)        Sureties. All payment and performance bonds or guarantees and any and
all modifications and extensions thereof relating to the Property;

 

(g)       Payments. All reserves, deferred payments, deposits, refunds, cost
savings, letters of credit and payments of any kind relating to the
construction, design, development, operation, occupancy, use and disposition of
all or any portion of the Property;

 

(h)       Financing Commitments. All proceeds of any commitment by any lender to
extend permanent or construction financing to Trustor relating to the Property;

 

(i)        Claims. All proceeds and claims arising on account of any damage to
or taking of the Property or any part thereof, and all causes of action and
recoveries for any loss or diminution in the value of the Property;

 

(j)        Insurance. All policies of, and proceeds resulting from, insurance
relating to the Property or any of the above collateral, and any and all riders,
amendments, extensions, renewals, supplements or extensions thereof, and all
proceeds thereof;

 

(k)       Stock. All shares of stock or other evidence of ownership of any part
of the Property that is owned by Trustor in common with others, including all
water stock relating to the Property, if any, and all documents or rights of
membership in any owners’ or members’ association or similar group having
responsibility for managing or operating any part of the Property;

 

(l)        Proceeds. All proceeds, whether cash, promissory notes, contract
rights or otherwise, of the sale or other disposition of all or any part of the
estate of Trustor pertaining to the Property now or hereafter existing thereon;

 

 8 

 

  

(m)       Sale Contracts. All sales contracts, escrow agreements and broker’s
agreements concerning the sale of any or all of the Property;

 

including, without limiting the above items, all Accounts, Chattel Paper,
Deposit Accounts, Documents, General Intangibles, Goods, Instruments, Inventory,
Investment Properties, Letter of Credit Rights, Money, Payment Intangibles,
Proceeds and Supporting Obligations as those terms are defined in the Uniform
Commercial Code from time to time in effect in the State of California
(“California Commercial Code”).

 

The personal property in which Beneficiary has a security interest includes
goods which are or shall become fixtures on the Property, other than any trade
fixtures and personal property owned by tenants or occupants other than the
Trustor or persons owned or controlled by the Trustor who occupy all or a
portion of the Property pursuant to leases or occupancy agreements. This Deed of
Trust is intended to serve as a fixture filing pursuant to the terms of
Sections 9334 and 9502 of the California Commercial Code. This filing is to be
recorded in the real estate records of the county in which the Property is
located. In that regard, the following information is provided:

 

Name of Debtor: Capitol Station 65, LLC     Address of Debtor: See
Paragraph 6.11 hereof     Name of Secured Party: Serene Capital Management, LLC
    Address of Secured Party: See Paragraph 6.11 hereof

 

1.03       MINERAL RIGHTS. Trustor hereby assigns and transfers to Beneficiary
all damages, royalties and revenue of every kind, nature and description
whatsoever that Trustor may be entitled to receive from any person or entity
owning or having or hereafter acquiring a right to the oil, gas or mineral
rights and reservations of the Property, with the right, but not obligation, in
Beneficiary: (a) to receive and receipt therefor, and apply the same to the
indebtedness and obligations secured hereby; and (b) the right, but not
obligation, to demand, sue for and recover any such payments; provided, however,
so long as there shall exist no Event of Default, Trustor shall have the right
to collect and retain such payments and exercise all rights in connection
therewith.

 

B.Obligations Secured.

 

1.04       The grants, assignments and transfers made in Paragraphs 1.01, 1.02
and 1.03 and Article II hereof are given for the purpose of securing, in such
order of priority as Beneficiary may determine:

 

(a)       Payment of the indebtedness evidenced by the Secured Super Priority
Post-Petition Credit Agreement of even date herewith and any renewals,
extensions, modifications or amendments thereof, in the stated principal amount
of Ten Million Dollars ($10,000,000) (the “Loan Agreement”), executed by Trustor
and payable to Beneficiary, together with interest thereon and late charges as
provided by the Loan Agreement, which is made a part hereof by reference;

 

 9 

 

 

(b)       Payment of such further sums as Trustor or any successor in ownership
hereafter may borrow from Beneficiary when evidenced by a note or notes, or
other instrument, reciting it is so secured, payable to Beneficiary or order and
made by Trustor or any successor in ownership, and all renewals, extensions,
modifications or amendments of such note or notes;

 

(c)       Payment and performance of each and every obligation of Trustor
contained herein;

 

(d)       Payment and performance of each and every other obligation of Trustor
contained in the Credit Agreement; and

 

(e)       Performance of each agreement of Trustor contained in any other
agreement which is for the purpose of further securing any indebtedness or
obligation secured hereby, except for (i) any separate environmental indemnity
agreement and (ii) any separate guaranty, which documents expressly are not
secured by this Deed of Trust. Upon written request from Beneficiary, Trustor
shall deliver an executed promissory note to Beneficiary further evidencing the
indebtedness set forth in the Loan Agreement.

 

II.COVENANTS OF TRUSTOR

 

A.Condition and Operation of Property.

 

2.01       MAINTENANCE AND PRESERVATION. Trustor: (a) shall maintain, keep and
preserve the Property in good condition and repair; (b) shall complete promptly
and in a good and workmanlike manner any Improvement which may be now or
hereafter constructed on the Property and, provided Beneficiary makes insurance
proceeds, if any, available to Trustor pursuant to Paragraph 2.05 below,
promptly restore in like manner any Improvement which may be damaged or
destroyed thereon from any cause whatsoever and, subject to Paragraph 2.07
below, pay when due all valid claims for labor performed and materials furnished
therefor; (c) shall not commit or permit any waste or deterioration of the
Property; (d) shall keep and maintain abutting sidewalks, alleys, roads and
parking areas in good and neat order and repair to the extent owned by Trustor
or to the extent Trustor is otherwise so required by applicable law; (e) shall
not take (or fail to take) any action, which if taken (or not so taken) would
increase in any way the risk of fire or other hazard occurring to or affecting
the Property or otherwise would materially impair the security of Beneficiary in
the Property; (f) shall not abandon the Property or any portion thereof or leave
the Property unprotected, unguarded, vacant or deserted; (g) shall not, without
the prior written consent of Beneficiary, initiate, join in or consent to any
change in any zoning ordinance, general plan, specific plan, private restrictive
covenant or other public or private restriction limiting the uses which may be
made of the Property by Trustor or by the owner thereof; and (h) shall secure
and maintain in full force and effect all permits necessary for the use,
occupancy and operation of the Property.

 

 10 

 

 

2.02       COMPLIANCE WITH LAWS. Trustor shall comply with all decisions,
statutes, ordinances, rulings, directions, rules, regulations, orders, writs,
decrees, injunctions, permits, certificates, or other requirements of any court
or other governmental authority (collectively “Legal Requirement”) now or
hereafter affecting the Property or any part thereof or requiring any alteration
or improvement to be made thereon or thereto. Trustor shall not commit, suffer
or permit any act to be done in, upon or to the Property or any part thereof in
violation of any such Legal Requirement. Notwithstanding the foregoing, Trustor
shall have the right to contest the imposition of any Legal Requirement
affecting the Property provided that (a) such contest is made in good faith and
diligently prosecuted by Trustor to completion; (b) no action for the sale of,
or the foreclosure of any lien against, the Property arising from or relating to
such Legal Requirement shall have been commenced, or if such action shall have
been commenced, Trustor shall have provided a good and sufficient undertaking as
may be required or permitted by law to accomplish a stay of any such sale or
foreclosure; and (c) such contest shall not impair the security of Beneficiary
in the Property or adversely affect the operation of the Property or Trustor’s
business.

 

2.03       BOOKS AND RECORDS. Trustor shall maintain, or cause to be maintained,
in the State of California, proper and accurate books, records and accounts
reflecting all items of income and expense in connection with the operation of
the Property or in connection with any services, equipment or furnishings
provided in connection with the operation of the Property. Upon three (3) days
prior written notice to Trustor, Beneficiary, or its designee, shall have the
right from time to time during normal business hours to examine such books,
records and accounts and to make copies or extracts therefrom.

 

2.04       INSURANCE. Trustor shall at all times maintain insurance policies
that comply with the insurance requirements of the Loan Agreement. The Trustor
hereby irrevocably appoints the Beneficiary as its true and lawful
attorney-in-fact, with full power of substitution to assign any policy in the
event of the transfer of the Property to the Trustee pursuant to this Deed of
Trust.

 

2.05       CASUALTY; CASUALTY NOTICE; INSURANCE PROCEEDS. After the happening of
any casualty or event insured against under Section 2.04 or the Loan Agreement,
Trustor shall give prompt written notice thereof to the Beneficiary. The
proceeds of any casualty insurance and rent loss insurance shall be applied in
accordance with the Loan Agreement.

 

 11 

 

 

2.06       ASSIGNMENT OF PROCEEDS. Trustor hereby absolutely and unconditionally
assigns to Beneficiary all insurance proceeds which it may be entitled to
receive and such proceeds shall be delivered to and held by Beneficiary to be
applied to Beneficiary’s expenses in settling, prosecuting or defending any
insurance claim, and then to the restoration of any portion of the Property
and/or the Collateral that has been damaged or destroyed to the same condition,
character and value as existed prior to such damage or destruction so long as
the following conditions are satisfied: (a) no Event of Default shall have
occurred; (b) Beneficiary’s security is not impaired; and (c) in the event that
in Beneficiary’s reasonable judgment the insurance proceeds are not sufficient
to accomplish restoration, Trustor deposits with Beneficiary, within
fifteen (15) days of demand by Beneficiary, the additional amounts necessary to
accomplish restoration. Proceeds disbursed for restoration will be released to
Trustor pursuant to disbursement procedures reasonably determined by Beneficiary
in accordance with customary construction loan disbursement procedures. In the
event any of the conditions set forth above are not satisfied, Beneficiary shall
have the option to either apply the insurance proceeds upon any indebtedness
secured hereby (but the same shall not be deemed a pre-payment) in such order as
Beneficiary may determine or release such proceeds to Trustor without such
release being deemed a payment of any indebtedness secured hereby, rather than
to apply such proceeds to the restoration of the Property and/or the Collateral.
Such application or release shall not cure or waive any default or notice of
default hereunder or invalidate any act done pursuant to such notice. If the
Property and/or the Collateral is restored at a cost less than the available
insurance proceeds, then the excess may, at Beneficiary’s election, be applied
by Beneficiary to any indebtedness secured hereby in such order as Beneficiary
may determine (but the same shall not be deemed a pre-payment). Following an
Event of Default, Beneficiary may commence, appear in, defend or prosecute any
assigned claim or action, and may adjust, compromise, settle and collect all
claims, proceeds and awards assigned to Beneficiary, but shall not be
responsible for any failure to collect any claim, proceeds or award, regardless
of the cause of the failure.

 

B.Payments.

 

2.07       LOAN. Trustor shall pay the principal, interest and any other charges
or amounts due under the Loan Agreement and this Deed of Trust (collectively,
together with all other documents executed by Trustor at Beneficiary’s request
in connection therewith, the “Loan Documents”) according to their terms.

 

2.08       LIENS. Other than Permitted Encumbrances, Trustor shall pay and
promptly discharge when due, at Trustor’s cost and expense, all liens,
encumbrances and charges upon the Property or any part thereof or interest
therein; provided that the existence of any mechanic’s, laborer’s,
materialman’s, supplier’s or vendor’s lien or right thereto shall not constitute
a violation of this Paragraph 2.08 if payment is not yet due under the contract
which is the foundation thereof. Trustor shall have the right to contest in good
faith the validity of any such lien, encumbrance or charge, provided Trustor
shall either expunge said Lien or deposit in the manner required by applicable
law, a bond or other security in the statutorily-required amount and release
said Lien from the Property, and provided further that Trustor shall thereafter
diligently proceed to cause such lien, encumbrance or charge or be removed and
discharged. If Trustor shall fail either to remove and discharge any such lien,
encumbrance or charge or to deposit security in accordance with the preceding
sentence, if applicable, then, in addition to any other right or remedy of
Beneficiary hereunder or under any of the other Loan Documents, Beneficiary may,
but shall not be obligated to, discharge the same, without inquiring into the
validity of such lien, encumbrance or charge nor into the existence of any
defense or offset thereto, either by paying the amount claimed to be due, or by
procuring the discharge of such lien, encumbrance or charge by depositing in a
court a bond or the amount claimed or otherwise giving security for such claim,
or in such manner as is or may be prescribed by law. Trustor shall, within
five (5) days of demand therefor by Beneficiary, pay to Beneficiary an amount
equal to all costs and expenses incurred by Beneficiary in connection with the
exercise by Beneficiary of the foregoing right to discharge any such lien,
encumbrance or charge, together with interest thereon from the date such amounts
are due and payable by Trustor at the Default Rate, and such sums shall be
secured hereby.

 

 12 

 

 

2.09       TAXES AND IMPOSITIONS. (a) Trustor shall pay, or cause to be paid
prior to delinquency, all real property taxes and assessments, general and
special, and all other taxes and assessments of any kind or nature whatsoever
accruing after May 30, 2017 including, without limitation, non-governmental
levies or assessments such as maintenance charges, levies or charges resulting
from covenants, conditions and restrictions affecting the Property which are
assessed or imposed upon the Property, or upon Trustor as owner or operator of
the Property, and which create or may create a lien upon the Property, or any
part thereof, or upon any personal property, equipment or other facility used in
the operation or maintenance thereof (all of the above collectively referred to
as “Impositions”); provided, however, that if, by law, any such Imposition is
due and payable, or may at the option of the taxpayer be paid, in installments,
Trustor may pay the same or cause it to be paid, together with any accrued
interest on the unpaid balance of such Imposition, in installments as the same
become due and before any fine, penalty, interest or cost may be added thereto
for the nonpayment of any such installment and interest.

 

(b)       Subject to the provisions of Paragraph 2.09(c), Trustor shall deliver
to Beneficiary within thirty (30) days after the date upon which any such
Imposition is due and payable by Trustor, official receipts of the appropriate
taxing authority, or other proof reasonably satisfactory to Beneficiary,
evidencing the payment thereof.

 

(c)       Trustor shall have the right before any delinquency occurs to or
object to the amount or validity of any such Imposition by appropriate legal
proceedings, but this shall not be deemed or construed in any way as relieving,
modifying or extending Trustor’s covenant to pay any such Imposition at the time
and in the manner provided herein, unless Trustor has given prior written notice
to Beneficiary of Trustor’s intent to so contest or object to an Imposition, and
unless (i) Trustor shall demonstrate to Beneficiary’s reasonable satisfaction
that the legal proceedings shall conclusively operate to prevent the sale of the
Property, or any part thereof, to satisfy such Imposition prior to final
determination of such proceedings; or (ii) Trustor shall demonstrate to
Beneficiary’s reasonable satisfaction that Trustor has provided a good and
sufficient undertaking as may be required or permitted by law to accomplish a
stay of any such sale.

 

(d)       All Impositions accruing up to and including May 30, 2017 shall be
paid pursuant to the terms of Trustor’s anticipated Chapter 11 plan of
reorganization (“Plan”).

 

2.10       Reserved

 

2.11       UTILITIES. Trustor shall pay or shall cause to be paid when due all
utility charges which are incurred for the benefit of the Property or which may
become a charge or lien against the Property for gas, electricity, water, or
sewer services furnished to the Property and all other assessments or charges of
a similar nature, whether public or private, affecting the Property or any
portion thereof, whether or not such taxes, assessments or charges are or may
become liens thereon. Notwithstanding the foregoing, any such utility charges
accruing up to and including May 30, 2017 shall be paid pursuant to the Plan.

 

 13 

 

 

2.12       REIMBURSEMENT. Trustor shall pay all reasonable out-of-pocket sums
expended or expenses incurred by Trustee or Beneficiary under any of the terms
of this Deed of Trust, including without limitation, any reasonable fees and
expenses (including without limitation reasonable attorneys’ fees and expenses)
incurred in connection with any reconveyance of the Property or any portion
thereof, or to compel payment under Loan Documents in connection with any
default thereunder, including, without limitation, reasonable attorneys’ fees,
costs and expenses incurred in any bankruptcy or judicial or nonjudicial
foreclosure proceeding, with interest from date such amounts are due and payable
by Trustor at the Default Rate, and said sums shall be secured hereby.

 

Lender shall provide documentation of such fees and expenses to Debtor, and the
Debtor shall have ten (10) business days after receipt of said documentation to
dispute the reasonableness or propriety of the claimed fees and expenses
(“Review Period”). Any dispute between the Debtor and Lender concerning the
reasonableness or propriety of the fees and costs will be determined by the
Bankruptcy Court. The Debtor shall reimburse Lender for its fees and costs
promptly after expiration of the Review Period unless an objection is timely
made. If an objection is timely made, the Debtor shall reimburse Lender the
amount determined by the Bankruptcy Court to be properly due to Lender under
this paragraph.

 

2.13       BENEFICIARY’S STATEMENT FEE. Trustor shall pay the reasonable amount
demanded by Beneficiary or its authorized servicing agent for any statement
regarding the obligations secured hereby; provided, however, that such amount
may not exceed the maximum amount allowed by law at the time request for the
statement is made.

 

C.Condemnation; Eminent Doman.

 

2.14       If the Property, or any part thereof, is taken or damaged by reason
of any public improvement or condemnation proceeding, or in any other similar
manner, Beneficiary shall be entitled to all compensation, awards and other
payments or relief therefor to which Trustor shall be entitled, and shall be
entitled at its option, following an Event of Default, to commence, appear in
and prosecute in its own name any action or proceeding or to make any compromise
or settlement in connection with such taking or damage to the extent of the
interests of Trustor therein, but Beneficiary shall not be responsible for any
failure to collect any claim or award, regardless of the cause of the failure,
except to the extent caused by the gross negligence or willful misconduct of
Beneficiary. Trustor hereby absolutely and unconditionally assigns to
Beneficiary all such compensation, awards, damages, rights of action and
proceeds to which Trustor shall be entitled (the “Proceeds”) and Beneficiary
shall, after deducting therefrom all its reasonable out-of-pocket expenses,
including, but not limited to attorneys’ fees, apply or release the Proceeds
with the same effect and as provided in Paragraph 2.06 above with respect to
disposition of insurance proceeds. Trustor agrees to execute such further
assignments of the Proceeds as Beneficiary or Trustee may reasonably require.

 

 14 

 

 

D.Rents and Leases.

 

2.15       ASSIGNMENT OF RENTS AND LEASES. In addition to any other grant,
transfer or assignment effectuated hereby, and without in any manner limiting
the generality of the grants in Article I hereof, Trustor hereby transfers and
assigns to Beneficiary, as security for the indebtedness and obligations secured
hereby, all of Trustor’s rights, title, and interest in and to: (a) all current
and future leases between Trustor and any of the lessees (collectively, the
“Lessees”) of any portion of the Property and all amendments, modifications,
renewals and/or extensions thereof; (b) any guaranties of the Lessees’
obligations under any such leases, modifications, amendments, renewals and/or
extensions; and (c) all rents, income, receipts, accounts, equitable and
contract rights, security deposits, issues and profits however arising from the
Property (collectively, the “Rents”). Each of said leases, together with all
such modifications, amendments, renewals, extensions, guaranties and Rents shall
be hereinafter referred to singularly as a “Lease” and collectively as the
“Leases”. Such assignment constitutes a present absolute, irrevocable assignment
to Beneficiary of all of Trustor’s rights, title and interest in and to the
Leases (which term includes but is not limited to the Rents from the Property).
So long as there shall exist no Event of Default, Trustor shall have the right
to collect all Rents from the Property and to retain, use and operate the same.

 

2.16       RESERVED.

 

2.17       RESERVED.

 

2.18       RESERVED.

 

2.19       RESERVED.

 

E.Other Rights and Obligations.

 

2.20       ASSIGNMENT OF CONTRACTS. In addition to any other grant, transfer or
assignment effectuated hereby and without in any manner limiting the generality
of the grants in Article I hereof, Trustor shall assign to Beneficiary, as
security for the indebtedness and obligations secured hereby, Trustor’s interest
in all agreements, contracts, licenses and permits affecting the Property in any
manner whatsoever, such assignments to be made, if so requested by Beneficiary,
by instruments in a form satisfactory to Beneficiary; but no such assignment
shall be construed as a consent by Beneficiary to any agreement, contract,
license or permit so assigned, or to impose upon Beneficiary any obligations
with respect thereto.

 

2.21       PRESERVATION OF PROPERTY AND COLLATERAL. Trustor shall do any and all
acts which, from the character or use of the Property or the Collateral, may be
reasonably necessary to protect and preserve the lien, the priority of the lien
and the security of Beneficiary granted herein, the specific enumerations herein
not excluding the general.

 

2.22       MORTGAGE TAX. In the event of the passage, after the date of this
Deed of Trust, of any law deducting from the material value of the Property or
the Collateral for the purpose of taxation any lien thereon, or changing in any
way the laws now in force for the taxation of deeds of trust or debts secured by
deeds of trust, or the manner of the collection of any such taxes, so as to
affect this Deed of Trust, or imposing payment of the whole or any portion of
any taxes, assessments or other similar charges against the Property or the
Collateral upon Beneficiary, the indebtedness secured hereby shall immediately
become due and payable at the option of Beneficiary; provided, however, that
such election by Beneficiary shall be ineffective if such law either: (a) shall
neither impose a tax upon Beneficiary, nor increase any tax now payable by
Beneficiary; or (b) shall impose a tax upon Beneficiary or increase any tax now
payable by Beneficiary, and prior to the due date of such tax assessment or
other similar change: (i) Trustor is permitted by law and can become legally
obligated to pay such tax or the increased portion thereof (in addition to all
interest, additional interest and other charges payable hereunder without
exceeding the applicable limits imposed by the usury laws of the State of
California); (ii) Trustor does pay such tax or increased portion; and
(iii) Trustor agrees with Beneficiary in writing to pay, or reimburse
Beneficiary for the payment of, any such tax or increased portion thereof when
thereafter levied or assessed against the Property or the Collateral or any
portion thereof. The obligations of Trustor under such agreement shall be
secured hereby.

 

 15 

 

 

2.23       ATTORNEYS’ FEES. Upon election of Beneficiary or Trustee so to do,
employment of an attorney is authorized and Trustor shall pay all attorneys’
fees, costs and expenses in connection with any action and/or actions (including
without limitation the cost of evidence or search of title), which may be
brought for the foreclosure of this Deed of Trust, and/or for possession of the
Property covered hereby, and/or for the appointment of a receiver, and/or for
the enforcement of any covenant or right in this Deed of Trust shall be secured
hereby, and Trustor shall reimburse Beneficiary for any payments made by
Beneficiary therefor within five (5) days of demand by Beneficiary, together
with interest thereon from the date such amounts are due and payable by Trustor
at the Default Rate, and such sums shall be secured hereby.

 

2.24       TRANSFER OF PROPERTY; RIGHT TO DECLARE OBLIGATIONS DUE ON TRANSFER.
Trustor covenants and agrees that except as may be otherwise expressly provided
by the terms of the Loan Documents there shall be no transfer of all or any
portion of the Land or the Property without the prior written consent of
Beneficiary. Consent to one such transaction shall not be deemed to be a waiver
of Beneficiary’s right to require its separate written consent to future or
successive transactions. Beneficiary may grant or deny such consent in its sole
and absolute discretion; and if such consent is given, any such transfer shall
be subject to this Deed of Trust and the other Loan Documents, and any such
transferee shall assume all obligations of the transferee hereunder and under
the other Loan Documents and agree to be bound by all provisions contained
herein and therein (subject to any exculpation provisions provided therein), and
Trustor and such transferee shall comply in all other aspects with any
requirements set forth in the Loan Documents relating to such transfer and shall
furnish Beneficiary with such documentation and opinions of counsel as
Beneficiary may reasonably request in connection with such transfer and
assumption. Such assumption shall not, however, release Trustor or any other
party from any liability to Beneficiary hereunder or under any other Loan
Document except as otherwise expressly agreed in writing by Beneficiary. As used
herein, a “transfer” of the Property shall include (a) any sale, agreement to
sell, transfer or conveyance of the Property, or any portion thereof or interest
therein, whether voluntary, involuntary, by operation of law or otherwise, or
the lease of all or any portion of the Property, other than a Lease entered into
by Trustor in accordance with the terms and conditions of this Deed of Trust;
(b) except to the extent of any mineral or other subsurface rights presently
held by third parties as of the date of this Deed of Trust, the use of any part
of the surface, or subsurface to a depth of 500 feet below the surface, of the
Land for the prospecting for, drilling for, production (including injection and
other producing or withdrawal operations), mining, extraction, storing or
removal of any oil, gas or other minerals whether from the Land or elsewhere;
(c) any sale, transfer, hypothecation, assignment, pledge or conveyance, of any
interest, in whole or in part, whether direct or indirect, voluntary,
involuntary, by operation of law or otherwise in Trustor or any entity which
directly or indirectly controls an interest in Trustor; (d) any transfer by way
of security, including the placing or the permitting of the placing of any
mortgage, deed of trust, assignment of rents or other security device on the
Land or Improvements or any part thereof; and (e) any other encumbrance of the
Property, except as expressly permitted hereunder or under the other Loan
Documents. This covenant shall run with the Land and remain in full force and
effect until all of the indebtedness secured hereby is paid in full, and
Beneficiary may, without notice to Trustor, deal with any transferees with
reference to the indebtedness secured hereby in the same manner as with Trustor,
without in any way altering or discharging Trustor’s liability hereunder or the
indebtedness secured hereby or the liability of any guarantor with respect
thereto. Upon the occurrence of any transfer without the prior written consent
of Beneficiary, Beneficiary may, at its option, declare all indebtedness and
obligations secured hereby to be immediately due and payable without any
presentment, demand, protest or notice of any kind. In the event that
Beneficiary does not elect to declare such indebtedness and obligations
immediately due and payable, then, unless expressly released in writing by
Beneficiary, Trustor shall nevertheless remain primarily liable for all such
indebtedness and obligations. This provision shall apply to each and every sale,
transfer, hypothecation, encumbrance, pledge, assignment or conveyance,
regardless whether or not Beneficiary has consented to, or waived, Beneficiary’s
rights hereunder, whether by action or non-action in connection with any
previous sale, transfer, hypothecation, encumbrance, pledge, assignment or
conveyance.

 

 16 

 

 

2.25       PROTECTION OF SECURITY. At the time upon the occurrence of an Event
of Default and in the manner herein provided, Beneficiary, or Trustee upon
written instructions from Beneficiary (the legality thereof to be determined
solely by Beneficiary), may, without notice to or demand upon Trustor, without
releasing Trustor from any obligation hereunder and without waiving its right to
declare a default as herein provided or impairing any declaration of default or
election to cause the Property to be sold or any sale proceeding predicated
thereon:

 

(a)       Take action in such manner and to such extent as either may deem
necessary to protect the security hereof, Beneficiary and Trustee being
authorized to enter upon and take possession of the Property and/or the
Collateral for such purposes;

 

(b)       Commence, appear in and/or defend any action or proceedings purporting
to affect the security hereof, and/or any additional or other security therefor,
the interests, rights, powers and/or duties of Trustee and/or Beneficiary
hereunder, whether brought by or against Trustor, Trustee or Beneficiary;

 

(c)       Pay, purchase, contest or compromise any claim, debt, lien, charge or
encumbrance which in the judgment of either may affect or appear to affect the
security and/or priority of this Deed of Trust, the interest of Beneficiary or
the rights, powers and/or duties of Trustee and/or Beneficiary hereunder; and

 

 17 

 

 

(d)       By itself or by its agents to be appointed by it for that purpose or
by a receiver appointed by a court of competent jurisdiction to enter into and
upon and take and hold possession of any portion or all of the Property and/or
the Collateral both real and personal, and exclude Trustor and all other persons
therefrom; and to operate and manage the Property and/or the Collateral and rent
and lease the same, perform such reasonable acts of repair or protection as may
be reasonably necessary or proper to conserve the value thereof, and collect any
and all income, Rents, issues, profits and proceeds therefrom, the same being
hereby assigned and transferred to Beneficiary for the benefit and protection of
Beneficiary, and from time to time apply and/or accumulate such income, Rents,
issues, profits and proceeds in such order and manner as Beneficiary or such
receiver in its sole discretion shall consider advisable, to or upon the
following: the expense of receivership, if any, the proper costs of upkeep,
maintenance, repair and/or operation of the Property and/or the Collateral, the
repayment of any sums theretofore or thereafter advanced pursuant to the terms
of this Deed of Trust upon the indebtedness and obligations secured hereby, the
taxes and assessments upon the Property and/or Collateral then due or next to
become due. The collection and/or receipt of income, Rents, issues, profits
and/or proceeds by Beneficiary, its agent or receiver, after declaration of
default and election to cause the Property to be sold under and pursuant to the
terms of this Deed of Trust shall not affect or impair such default or
declaration of default or election to cause the Property to be sold or any sale
proceedings predicated thereon, but such proceedings may be conducted and sale
effected notwithstanding the receipt and/or collection of any such income,
Rents, issues, profits and/or proceeds. Any such income, Rents, issues, profits
and/or proceeds in the possession of Beneficiary, its agent or receiver, at the
time of sale and not theretofore applied as herein provided, shall be applied in
the same manner and for the same purposes as the proceeds of the sale.

 

Neither Trustee nor Beneficiary shall be under any obligation to make any of the
payments or do any of the acts referred to in this Paragraph 2.28 and any of the
actions referred to in this Paragraph 2.28 may be taken by Beneficiary upon the
occurrence of an Event of Default irrespective of whether any notice of default
or election to sell has been given hereunder and without regard to the adequacy
of the security for the indebtedness secured hereby.

 

2.26       FINANCING AND CONTINUATION STATEMENT, AMENDMENTS, ATTORNEY IN FACT.
Trustor hereby authorizes the Beneficiary to file one or more financing or
continuation statements, and amendments thereto, relating to all or any part of
the Collateral without the signature of Trustor where permitted by law. A
photocopy or other reproduction of this Deed of Trust or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law. Trustor hereby irrevocably appoints the
Beneficiary as Trustor’s attorney-in-fact, with full authority in the place and
stead of Trustor and in the name of Trustor or otherwise, from time to time in
the Beneficiary’s discretion, to take any action and to execute any instrument
which the Beneficiary may deem necessary or advisable to accomplish the purposes
of the security interest granted by Trustor herein.

 

2.27       FURTHER ASSURANCES. Trustor agrees to execute such documents and take
such action as Beneficiary shall reasonably determine to be necessary or
desirable to further evidence, perfect or continue the perfection and/or the
priority of the lien and security interest granted by Trustor herein.

 

2.28       NOTICES TO TRUSTOR. Trustor shall comply with and promptly furnish to
Beneficiary true and complete copies of any notices pertaining to the Property
by any governmental authority of the United States, the State of California, or
any other political subdivision in which the Property is located or which
exercises jurisdiction over Trustor, and/or the Property. Trustor shall promptly
notify Beneficiary of any fire or other casualty or any notice of taking or
eminent domain proceeding affecting the Property.

 

 18 

 

 

III.DEFAULTS AND REMEDIES

 

A.Defaults.

 

3.01       EVENTS OF DEFAULT. Each of the following shall constitute an “Event
of Default” for purposes of this Deed of Trust:

 

(a)       The failure by Trustor to make any payment according to the terms,
tenor, and effect of this Deed of Trust or of the Exhibits hereto, including,
but not limited to, any payment of insurance premiums, penalties, taxes,
payments in lieu of taxes, charges, etcetera, in each case within fifteen (15)
days after receipt of written notice from the Beneficiary after the same shall
become due and payable, whether at maturity, by acceleration, or otherwise;

 

(b)       Except as otherwise provided herein, the failure of Trustor to
promptly and accurately perform any other covenant or agreement contained in
this Deed of Trust and the Exhibits hereto, or in the Loan Agreement or any of
the other Loan Documents, and the additional failure to cure or remedy such
within a period of thirty (30) days after written notice thereof; provided,
however, that if such failure cannot be remedied in such time, the Trustor shall
have an additional thirty (30) days to remedy such failure as long as the
Trustor commences efforts to cure within thirty (30) days and, in the reasonable
determination of the Beneficiary, diligently and in good faith pursues such cure
or remedy;

 

(c)       Any representation, warranty or certificate given or furnished by or
on behalf of Trustor shall prove to be false as of the date on which the
representation, warranty or certification was given; provided, however, that if
any representation, warranty or certification which proves to be false is due to
the Trustor’s inadvertence (as reasonably determined by the Beneficiary), the
Trustor shall have a thirty (30) day opportunity, after written notice thereof,
to cause such representation, warranty or certification to be full, true, and
complete in every respect;

 

(d)       Trustor fails to pay any amount due under or pursuant to, or to
perform any obligation required by or arising from the Loan Agreement or any
other Loan Document and such failure continues uncured beyond any applicable
grace period provided for therein or, in the absence of any such grace period,
beyond a period of thirty (30) days following written notice of such failure by
Beneficiary to Trustor;

 

(e)       Other than the Bankruptcy Case, Trustor shall file, or have filed
against it, a petition of bankruptcy, insolvency or similar action pursuant to
state or federal law, or shall file any petition or answer seeking, consenting
to, or acquiescing in, any reorganization, arrangement, readjustment,
liquidation, dissolution or similar relief, and such petition shall not have
been vacated within sixty (60) calendar days after filing; or shall be
adjudicated bankrupt or insolvent, under any present or future statute, law,
regulation, either state or federal, and such judgment or decree is not vacated
or set aside within sixty (60) calendar days after such determination;

 

 19 

 

 

(f)       Trustor shall make an assignment for the benefit of creditors, or
shall submit in writing its inability to pay its debts generally as they become
due;

 

(g)       Other than pursuant to the Bankruptcy Case, Trustor consents to, or
acquiesces in, the appointment of a receiver, liquidator, or trustee of itself
or of the whole or any substantial part of its properties or assets;

 

(h)       Other than in the Bankruptcy Case, a court of competent jurisdiction
enters an order, judgment or decree appointing a receiver, liquidator or trustee
of the Trustor, of the whole or any substantial part of the property or assets
of the Trustor, and such order, judgment or decree shall remain unvacated or not
set aside or unstayed for sixty (60) calendar days;

 

(i)       Any attachment, execution or other lien, whether voluntary or
involuntary, including mechanics liens, is filed against the Property and is not
discharged or dissolved by a bond within sixty (60) days;

 

(j)       Other than those existing on the Closing Date, a default shall occur
with respect to any other loan secured by the Property or any other part of the
Property that is not cured within any applicable cure period; and

 

(k)       Trustor otherwise fails to comply with the terms of this Deed of
Trust, the Loan Agreement or any other Loan Document and such failure continues
uncured for a period of thirty (30) days following written notice thereof by
Beneficiary to Trustor.

 

B.Remedies.

 

3.02       ACCELERATION AND FORECLOSURE. Upon the occurrence of an Event of
Default hereunder, then and in each such event, Beneficiary may declare all sums
secured hereby immediately due and payable either by commencing an action to
foreclose this Deed of Trust as a mortgage, or by the delivery to Trustee of a
written declaration of default and demand for sale and of written notice of
default and of election to cause the Property to be sold, which notice Trustee
shall cause to be duly filed for record in case of foreclosure by exercise of
the power of sale herein. Should Beneficiary elect to foreclose by exercise of
the power of sale herein, Beneficiary shall also deposit with Trustee this Deed
of Trust, and such receipts and evidence of expenditures made and secured hereby
as Trustee may require, and notice of sale having been given as then required by
law and after lapse of such time as may then be required by law after
recordation of such notice of default, Trustee, without demand on Trustor, shall
sell the Property at the time and place of sale fixed by it in said notice of
sale, either as a whole or in separate parcels, and in such order as it may
determine, at public auction to the highest bidder for cash in lawful money of
the United States, payable at time of sale. Trustee may postpone sale of all or
any portion of the Property by public announcement at such time and place of
sale, and from time to time thereafter may postpone such sale by public
announcement at the time fixed by the preceding postponement. Trustee shall
deliver to such purchaser its deed or deeds conveying the Property, or any
portion thereof, so sold, but without any covenant or warranty, express or
implied. The recitals in such deed or deeds of any matters or facts shall be
conclusive proof of the truthfulness thereof. Any person, including Trustor,
Trustee or Beneficiary may purchase at such sale.

 

 20 

 

 

3.03       RESCISSION OF NOTICE. Beneficiary, from time to time before Trustee’s
sale, may rescind any such notice of breach or default and of election to cause
the Property to be sold by executing and delivering to Trustee a written notice
of such rescission, which notice, when recorded, shall also constitute a
cancellation of any prior declaration of default and demand for sale. The
exercise by Beneficiary of such right of rescission shall not constitute a
waiver of any breach or default then existing or subsequently occurring, or
impair the right of Beneficiary to execute and deliver to Trustee, as above
provided, other declarations of default and demand for sale, and notices of
breach or default, and of election to cause the Property to be sold to satisfy
the obligations hereof, nor otherwise affect any provision, agreement, covenant
or condition of this Deed of Trust or any of the rights, obligations or remedies
of the parties hereunder.

 

3.04       PROCEEDS OF SALE. After deducting all costs, fees and expenses of
Trustee and of Trustee’s foreclosure under this Deed of Trust, including but not
limited to the cost of appraisal and evidence of title in connection with sale
and attorneys’ fees, Trustee shall apply the proceeds of sale to payment of: all
sums expended under the terms hereof, not then repaid, with accrued interest at
the Default Rate; all other sums then secured hereby; and the remainder, if any,
to the person or persons legally entitled thereto.

 

3.05       OTHER SECURITY. If Beneficiary at any time holds additional security
for any obligations secured hereby, it may enforce the terms hereof or otherwise
realize upon the same, at its option, either before or concurrently herewith or
after a sale is made hereunder, and may apply the proceeds upon the indebtedness
secured hereby without affecting the status of or waiving any right to exhaust
all or any other security, including the security hereunder, and without waiving
any breach or default or any right or power whether exercised hereunder or
contained herein or in any such other security.

 

3.06       REMEDIES CUMULATIVE. No remedy herein conferred upon or reserved to
Trustee or Beneficiary is intended to be exclusive of any other remedy herein or
by law provided or permitted, but each shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by this instrument
to Trustee or Beneficiary or to which any of them may be otherwise entitled may
be exercised concurrently or independently, from time to time and as often as
may be deemed expedient by Trustee or Beneficiary, and any of them may pursue
inconsistent remedies.

 

3.07       Reserved

 

IV.COLLATERAL

 

4.01       BENEFICIARY’S RIGHTS AS A SECURED PARTY. With respect to the security
interest granted under Paragraph 1.02 hereof, Beneficiary shall have all the
rights and remedies granted to a secured party under Division 9 of the
California Commercial Code (including without limitation the right to conduct a
unified sale of all or any portion of the Property and the Collateral) as well
as all other rights and remedies available at law or in equity. Trustor shall,
upon the demand of Beneficiary, assemble all of such Collateral and make it
available to Beneficiary at the Property, which is hereby agreed to be
reasonably convenient to Beneficiary and Trustee. The proceeds of any sale of
any portion of the Collateral shall be applied first to the expenses of
Beneficiary in retaking, holding, preparing for sale, selling or similar
matters, including reasonable attorney’s fees.

 

 21 

 

 

4.02       TRUSTOR’S COLLECTIONS. Until Beneficiary exercises its right to
collect proceeds of the Collateral pursuant hereto, Trustor will collect with
diligence any and all proceeds of the Collateral. Any proceeds received by
Trustor shall be in trust for Beneficiary, and, upon written request by
Beneficiary, Trustor shall keep all such collections separate and apart from all
other funds and property so as to be capable of identification as the property
of Beneficiary and shall deliver such collections at such time as Beneficiary
may request to Beneficiary in the identical form received, properly endorsed or
assigned when required to enable Beneficiary to complete collection thereof.

 

4.03       TRUSTOR’S OBLIGATIONS REGARDING COLLATERAL. Trustor shall: (a) upon
reasonable prior notice by Beneficiary, permit representatives of Beneficiary to
inspect the Collateral and Trustor’s books and records relating to the
Collateral and make copies thereof and extracts therefrom and to arrange for
verification of the amount of Collateral, under procedures acceptable to
Beneficiary, directly with Trustor’s debtors or otherwise at Trustor’s expense;
(b) promptly notify Beneficiary of any attachment or other legal process levied
against any of the Collateral and any information received by Trustor relative
to the Collateral, Trustor’s debtors or other persons obligated in connection
therewith, which may in any way adversely affect the value of the Collateral or
the rights and remedies of Beneficiary in respect thereto; (c) reimburse
Beneficiary upon demand for any and all costs, including without limitation
reasonable attorneys’ and accountants’ fees, and other expenses incurred in
collecting any sums payable by Trustor under any obligation secured hereby, or
in the checking, handling and collection of the Collateral and the preparation
and enforcement of any agreement relating thereto; (d) notify Beneficiary of
each location at which the Collateral is or will be kept, other than for
temporary processing, storage or similar purposes, and of any removal thereof to
a new location, including without limitation each office of Trustor at which
records relating to the Collateral are kept; (e) provide, maintain and deliver
to Beneficiary policies of insurance insuring the Collateral against loss or
damage by such risks and in such amounts, forms and by such companies as
Beneficiary may reasonably require and with loss payable to Beneficiary, and in
the event Beneficiary takes possession of the Collateral, the insurance policy
or policies and any unearned or returned premium thereon shall at the option of
Beneficiary become the sole property of Beneficiary; and (f) do all acts
necessary to maintain, preserve and protect all Collateral, keep all Collateral
in good condition and repair and prevent any waste or unusual or unreasonable
depreciation thereof.

 

4.04       BENEFICIARY’S COLLECTION OF PROCEEDS. Following an event of default
that Trustor fails to cure within the time periods described in section 3.01,
Beneficiary may provide notice to Trustor and thereafter collect proceeds of the
Collateral and may give notice of assignment to any and all of Trustor’s
debtors, and Trustor does hereby irrevocably constitute and appoint Beneficiary
its true and lawful attorney-in-fact to enforce in Trustor’s name or in
Beneficiary’s name or otherwise all rights of Trustor in the Collateral and to
do any and all things necessary and proper to carry out the purposes hereof;
provided, however, Trustor shall have the right to collect, retain, use and
enjoy such proceeds subject to the terms hereof and the documents securing
Trustor’s obligations thereunder prior to the occurrence of any Event of Default
hereunder or under any of said documents. It is hereby recognized that the power
of attorney herein granted is coupled with an interest and shall not be
revocable and Beneficiary shall have the right to exercise this power of
attorney upon any Event of Default hereunder (Beneficiary shall promptly notify
Trustor of any action taken by Beneficiary pursuant to this provision but
Beneficiary’s failure to do so shall not invalidate any such act, affect any of
Trustor’s obligations to Beneficiary or give rise to any right, claim or defense
on the part of Trustor.)

 

 22 

 

 

4.05       NO REMOVAL. No personal property covered by the security interest
granted herein may be removed from the Property without the prior written
consent of Beneficiary unless Trustor shall concurrently replace such personal
property with similar property of equivalent value on which Beneficiary has a
valid first lien.

 

4.06       FINANCING STATEMENTS. If required by Beneficiary at any time during
the term of this Deed of Trust, Trustor will execute and deliver to Beneficiary,
in form satisfactory to Beneficiary, an additional security agreement and/or
financing statement covering all personal property of Trustor which may at any
time be furnished, placed on, or annexed or made appurtenant to the Property and
used, useful or held for use in the operation of the improvements thereon.
Trustor authorizes Beneficiary to file any financing statements, continuation
statements or amendments thereto describing the Collateral. Any breach of or
default under such security agreement shall constitute an Event of Default.

 

V.ENVIRONMENTAL COMPLIANCE

 

5.01       CERTAIN DEFINITIONS. For purposes of this Article V, the following
terms shall have the following definitions:

 

(a)          Governmental Authority. “Governmental Authority” means,
collectively (i) the United States; (ii) the state, county, city, and any other
political subdivision having jurisdiction over Trustor or any portion of the
Property; (iii) all other governmental or quasi-governmental authorities,
boards, bureaus, agencies, commissions, departments, administrative tribunals,
and other instrumentalities or authorities having jurisdiction over Trustor or
any portion of the Property; and (iv) all judicial authorities having
jurisdiction over Trustor or any portion of the Property.

 

(b)          Hazardous Substance. “Hazardous Substance” means any:

 

(A)         Substance, product, waste or other material of any nature whatsoever
which is or becomes listed or regulated pursuant to any or all of the following
statutes and regulations, as the same may be amended from time to time:

 

(A)       The Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. Sections 9601 et seq. (“CERCLA”);

 

 23 

 

 

(B)       The Hazardous Materials Transportation Act, 49 U.S.C. Sections 1801,
et seq.;

 

(C)       The Resource Conservation and Recovery Act, 42 U.S.C. Sections 6901,
et seq., (“RCRA”);

 

(D)       The Toxic Substances Control Act, 15 U.S.C. Sections 2601, et seq.;

 

(E)       The Clean Water Act, 33 U.S.C. Sections 1251, et seq.;

 

(F)       The California Hazardous Waste Control Act, California Health and
Safety Code Sections 25100, et seq.;

 

(G)       The California Hazardous Substance Account Act, California Health and
Safety Code Sections 25300, et seq.;

 

(H)       The California Safe Drinking Water and Toxic Enforcement Act,
California Health and Safety Code Sections 25429.5, et seq.;

 

(I)       California Health and Safety Code Sections 25280, et seq. (pertaining
to underground storage of Hazardous Substances);

 

(J)       The California Hazardous Waste Management Act, California Health and
Safety Code Sections 25179.1, et seq.;

 

(K)       California Health and Safety Code Sections 25500, et seq. (pertaining
to hazardous materials response plans and inventory);

 

(L)       The California Porter-Cologne Water Quality Control Act, California
Water Code Sections 13000, et seq.;

 

(M)       California Civil Code Section 2929.5 (pertaining to inspections
relating to hazardous substances); or

 

(N)       All other existing and future federal, state and local laws,
ordinances, rules, regulations, orders, requirements, and decrees (in each case
having the force of law) regulating, relating to, or imposing liability or
standards of conduct concerning any hazardous, toxic or dangerous waste,
substance or material;

 

(B)         Any substance, product, waste or other material of any nature
whatsoever which may give rise to liability (x) under any of the statutes or
regulations described in clauses (A) through (N) of Paragraph 5.01(b)(1) above;
or (y) under any reported decisions of any state or federal court having
jurisdiction over Trustor or any portion of the Property;

 

 24 

 

 

(C)       Petroleum, petroleum products and by-products, gasoline or crude oil,
other than petroleum and petroleum products contained within regularly operated
motor vehicles; and

 

(D)       Asbestos or asbestos containing materials.

 

(c)          Hazardous Substance Laws. “Hazardous Substance Laws” means all
existing and future laws, ordinances, rules, regulations, orders and
requirements of all Governmental Authorities (including the statutes and
regulations identified in Paragraph 5.01(b) (1) above and all licenses, permits,
plans and approvals granted or issued under or pursuant to such statutes and
regulations) in each case having the force of law relating to any or all of the
following with respect to the Property:

 

(A)       Any Hazardous Substance, including the use, storage, generation,
production, treatment, disposal, handling, release, discharge, transportation,
repair, cleanup, remediation, removal or decontamination of any Hazardous
Substance; and

 

(B)       The environmental conditions in, on or under any portion of the
Property, including soil, air, and groundwater conditions to the extent caused
by any Hazardous Substance.

 

(d)         Indemnified Parties. “Indemnified Parties” means Beneficiary, its
loan participants and any other Person who acquires an interest in the loan and
the Loan Documents pursuant to an assignment by the lender thereunder, and each
of them, and each of their respective officers, directors, employees,
shareholders, parent companies, subsidiaries, affiliates and successors and
assigns by merger, reorganization or sale of substantially all of its assets.

 

(e)         Hazardous Substance Claims and Losses. “Hazardous Substance Claims
and Losses” means all claims, demands, damages according to proof, liabilities,
actions, causes of action, legal proceedings, administrative proceedings, suits,
injuries, costs, losses, debts, liens, interest, fines, charges, penalties and
reasonable out-of-pocket expenses (including reasonable attorneys’,
accountants’, consultants’, and expert witness fees and costs) of every kind and
nature (all of the foregoing are referred to collectively as the “Claims and
Losses”) which directly or indirectly arise out of or relate to any or all of
the following, but only to the extent (i) such Claims and Losses are not caused
solely by the acts, negligence or tortious conduct of any or all of the
Indemnified Parties; and (ii) such Claims and Losses are incurred or suffered by
any of the Indemnified Parties prior to the Lien Termination Date or are
asserted against any or all of the Indemnified Parties prior to the Lien
Termination Date:

 

(A)       Any breach by Trustor of any representation, warranty or obligation
contained in this Deed of Trust arising from or relating to Hazardous Substances
after the expiration of any applicable grace, notice or cure periods;

 

 25 

 

 

(B)       The existence, presence, use, storage, generation, production,
treatment, disposal, or handling of any Hazardous Substance in, on or under any
portion of the Property, whether caused by Trustor or any other Person (but
excluding any Indemnified Party), including any prior owner, Lessee, or occupant
of any portion of the Property;

 

(C)       The release (including any “release” as defined in California Civil
Code Section 2929.5), discharge, or transport of any Hazardous Substance onto or
from any portion of the Property, including contamination of any Surrounding
Property or any natural resources (including groundwater), whether caused by
Trustor or any other Person (but excluding any Indemnified Party), including any
prior owner, Lessee, or occupant of any portion of the Property;

 

(D)       The violation of any Hazardous Substance Laws, whether by Trustor or
any other Person (but excluding any Indemnified Party), including any prior
owner, Lessee, or occupant of any portion of the Property or any Surrounding
Property; or

 

(E)       To the extent required by any Hazardous Substance Laws, any repair,
cleanup, remediation, removal, closure, or decontamination activity relating to
any Hazardous Substance in, on or under any portion of the Property or any
Surrounding Property (but only to the extent released from the Property with
respect to the Surrounding Property), including any preparation for and
investigation, testing, and monitoring relating to any such activity; or

 

(F)       Any personal injury, death, or property damage resulting from or
relating to any or all of the matters described in clauses (A) through (F)
above.

 

(f)           Lien Termination Date. “Lien Termination Date” means with respect
to any part of the Property, the earlier to occur of the following dates:
(i) the date on which Beneficiary or any other Person acquires title to such
part of the Property as a result of a foreclosure or deed in lieu of foreclosure
under the Deed of Trust or otherwise; (ii) the date on which Beneficiary
reconveys such part of the Property under the Deed of Trust; or (iii) the date
on which all obligations secured hereby have been fully satisfied.

 

(g)          Person. “Person” means any natural person or entity, including any
corporation, partnership, joint venture, trust, unincorporated organization,
trustee or Governmental Authority.

 

(h)          Surrounding Property. “Surrounding Property” means all real
property which is located adjacent to any part of the Property.

 

 26 

 

 

5.02       COMPLIANCE WITH HAZARDOUS SUBSTANCE LAWS. Trustor shall comply with
all Hazardous Substance Laws. Without limiting the generality of the preceding
sentence, Trustor shall not cause or permit (a) the existence, presence, use,
storage, generation, production, treatment, disposal, or handling of any
Hazardous Substance in, on, or under the Property, whether such activities are
conducted by Trustor or any other Person, including any Lessee or occupant of
the Property, including the installation of any underground storage tanks or
facilities for the deposit or storage of any Hazardous Substances, in violation
of any Hazardous Substance Laws; or (b) the release or discharge of any
Hazardous Substance or the transportation or any Hazardous Substance onto or
from the Property, including the contamination of any Surrounding Property or
any natural resources, including groundwater, in violation of any Hazardous
Substance Laws.

 

5.03       ENVIRONMENTAL ASSESSMENT. Within thirty (30) days after the
occurrence of any of the following events, Trustor shall cause to be prepared
and delivered to Beneficiary, at Trustor’s expense, an environmental site
assessment and report for the Property, or an update of any such environmental
site assessment and report which has previously been prepared by or for Trustor,
prepared by a qualified, state-registered, professional environmental auditor
acceptable to Beneficiary (the “Assessment Report”): Beneficiary has learned of
or reasonably suspects (a) the existence, presence, use, storage, handling,
generation, production, treatment, disposal or handling of any Hazardous
Substance in, on, under or about the Property except as otherwise permitted
hereunder; (b) the release, discharge or transport of any Hazardous Substance
onto or from the Property except as otherwise permitted hereunder; or (c) the
threatened release, discharge, or transport of any Hazardous Substance onto or
from the Property.

 

5.04       CONTENTS OF ASSESSMENT REPORT. If specifically and reasonably
requested by Beneficiary, each Assessment Report shall include the following
information: (a) a description of the presence, character, location or amount of
Hazardous Substances in, on, or under the Property; (b) a review and audit of
all books, records, permits, notices, citations, orders and other data and
information in the possession or control of Trustor (to the extent not
privileged or confidential) relating to Hazardous Substances in, on or under the
Property or any Surrounding Property, including historical data and information
(if such data and information is not covered in any prior Assessment Report
received by Beneficiary); (c) a review and report on any records or listings of
any Governmental Authority concerning Hazardous Substances in, on or under the
Property or any Surrounding Property; (d) an investigation and report on the
history of ownership and use of the Property or any Surrounding Property, unless
covered in any prior Assessment Report received by Beneficiary; (e) a report of
interviews with the current Lessees and occupants, if any, of the Property
concerning their use of the Property; (f) an evaluation of the likelihood of any
soil or groundwater contamination resulting from any Hazardous Substances in, on
or under the Property or any Surrounding Property; and (g) such other
information or recommendations as Beneficiary may reasonably require.

 

5.05       REMEDIAL ACTIONS BY TRUSTOR. If the existence, presence, use,
storage, generation, production, treatment, disposal, or handling of any
Hazardous Substance in, on or under the Property, or the release, discharge, or
transport of any Hazardous Substance onto or from the Property (a) gives rise to
any Hazardous Substance Claims and Losses; (b) causes or reasonably threatens to
cause a significant public health effect; or (c) pollutes or reasonably
threatens to pollute the environment in violation of any Hazardous Substance
Laws, then in any of such circumstances, Trustor shall, subject to
Paragraph 5.09 below, promptly commence and diligently prosecute all actions and
proceedings which are necessary or appropriate (i) to repair, cleanup,
remediate, and decontaminate the Property and any Surrounding Property with
respect to such Hazardous Substances (but only to the extent legally obligated
and permitted to do so); and (ii) to mitigate any exposure to liability by
Trustor or Beneficiary with respect to such Hazardous Substances.

 

 27 

 

 

5.06       INDEMNITY. Trustor shall indemnify and hold Beneficiary and the other
Indemnified Parties harmless from and against any and all Hazardous Substance
Claims and Losses. Any amounts paid or required to be paid by any Indemnified
Party in connection with any Hazardous Substance Claims and Losses (a) shall be
due and payable by Trustor to such Indemnified Party within five (5) days of
such Indemnified Party’s demand (which demand shall be accompanied by evidence
in reasonable detail of such amounts by the Indemnified Party); and (b) shall
bear interest from the date such amounts are due and payable by Trustor at the
Default Rate. Notwithstanding anything to the contrary contained in this Deed of
Trust, Trustor’s obligations under this Paragraph 5.06 shall survive and remain
effective (i) following the repayment of the obligations secured by this Deed of
Trust and the reconveyance of the Property under this Deed of Trust; and
(ii) following any foreclosure, deed in lieu of foreclosure, or similar
proceeding through which Beneficiary or any other Person obtains title to the
Property. Without limiting any of the terms of the Loan Documents, each of the
Indemnified Parties, in its reasonable discretion (x) shall have the right to
select, retain and direct attorneys, accountants, consultants, and experts
acceptable to such Indemnified Party to represent or advise it in connection
with any of the Hazardous Substance Claims and Losses (provided, however, that
each of the Indemnified Parties shall cooperate with Trustor to avoid any
unreasonable duplication of efforts and unnecessary costs and expenses, and
until an Event of Default occurs, Trustor, subject to the reasonable approval of
the Indemnified Parties, may hire and engage such parties and shall take the
lead in all matters), and all reasonable out-of-pocket costs, fees expenses and
advances made or incurred by such Indemnified Party in connection therewith
shall be deemed to be included in the Hazardous Substance Claims and Losses; and
(y) following the occurrence of an Event of Default, shall have the right to
settle, compromise, adjust, and pay any or all of the Hazardous Substance Claims
and Losses asserted against or incurred or suffered by it for such amounts and
on such terms as the Indemnified Party may reasonably determine. Nothing
contained in this Deed of Trust shall be deemed to obligate any Indemnified
Party to pay any Hazardous Substance Claims and Losses.

 

5.07       NO IMPAIRMENT OF TRUSTOR’S INDEMNIFICATION OBLIGATIONS. Trustor’s
indemnification obligations under Paragraph 5.06 above shall not be impaired,
diminished, or otherwise affected in any way as a result of any information,
data, documents, or notice given to or received or obtained by any Indemnified
Party regarding or relating to the release, threatened release, presence,
existence, character, or magnitude of any Hazardous Substances in, on or under
the Property or any Surrounding Property. Each Indemnified Party shall provide
Trustor on a prompt basis all notices and information received by such party (to
the extent not privileged or confidential) with respect to Hazardous Substance
Claims and Losses.

 

5.08       NOTICES. Promptly upon receipt by Trustor, Trustor shall deliver
complete and accurate copies of all notices, correspondence, and information
which Trustor receives from or forwards to any Governmental Authority (but only
to the extent not privileged or confidential) regarding (a) any Hazardous
Substance in, on or under the Property or the Surrounding Property; or (b) any
actions instituted or threatened by any such Governmental Authority concerning
any Hazardous Substance which affects or may affect the Property or any
Surrounding Property. Trustor shall promptly notify Beneficiary in writing of
(i) any written information that Trustor obtains regarding any Hazardous
Substance in, on or under the Property or the Surrounding Property (to the
extent not privileged or confidential); (ii) any written information that
Trustor obtains regarding the release, discharge, or transport of any Hazardous
Substance onto or from the Property or any Surrounding Property (to the extent
not privileged or confidential); or (iii) any Hazardous Substance Claims and
Losses of which Trustor receives written notice. Upon one (1) day’s prior notice
to Trustor, Beneficiary, or its designee, shall have the right from time to time
during normal business hours to examine and make copies thereof of all books and
records (to the extent not privileged or confidential) of Trustor relating to
Hazardous Substances in, on or about the Property or any Surrounding Property.

 

 28 

 

 

5.09       NOTICE TO BENEFICIARY OF REMEDIAL ACTIONS. As soon as reasonably
possible prior to (a) taking any action in response to the existence, presence,
use, storage, generation, production, treatment, disposal, or handling of any
Hazardous Substance in, on, under or about the Property or any Surrounding
Property, or to the release, discharge, or transport of any Hazardous Substance
onto or from the Property; or (b) entering into any settlement agreement,
consent decree, or other compromise or agreement regarding any Hazardous
Substance Claims and Losses (such agreements and decrees are referred to
collectively as “Hazardous Substance Agreements”), Trustor shall provide
Beneficiary with a written notice (the “Remediation Notice”) describing in
reasonable detail the action proposed to be taken by Trustor or the nature of
the Hazardous Substance Agreement to be entered into by Trustor as described in
clauses (a) and (b) of this Paragraph. Beneficiary, at its option, shall have
the right to notify Trustor of any reasonable objections which Beneficiary has
with respect to any matter described in the Remediation Notice. In the event of
any such objection by Beneficiary, Trustor (i) shall not take the actions
described in the Remediation Notice as to which Beneficiary has objected; and
(ii) shall take such actions as may be reasonably required by Beneficiary to
address and resolve Beneficiary’s objections. If Beneficiary fails to give
Trustor written notice of any such objections and its reasons therefor by
Beneficiary within ten (10) days after Beneficiary’s receipt of the Remediation
Notice, Trustor may proceed to take the actions described in the Remediation
Notice; provided, however, that neither Beneficiary’s failure to object, in
whole or in part, to any proposed action described in any Remediation Notice,
nor any communication between Beneficiary and Trustor relating to any such
proposed action, shall constitute or be construed as Beneficiary’s approval of
any such actions, unless Beneficiary consents thereto in writing. Trustor shall
have the sole responsibility for all aspects of Trustor’s business and the
development, use, ownership, operation, maintenance, and repair of the Property,
including (A) the suitability and adequacy of any proposed actions described in
any Remediation Notice; and (B) the suitability and adequacy of any other action
taken by Trustor with respect to the existence, presence, use, storage,
generation, production, treatment, disposal, or handling of any Hazardous
Substance in, on, under or about the Property or any Surrounding Property or the
release, discharge, or transport of any Hazardous Substance onto or from the
Property. Without limiting any of the terms of the Loan Documents, Trustor
agrees that Beneficiary shall not be liable or responsible in any way or under
any circumstances to Trustor or any other Person within Trustor’s control for
any or all of the matters described in clauses (a) and (b) of this Paragraph.
Trustor shall not be required to provide Beneficiary with a Remediation Notice
pursuant to this Paragraph if Trustor reasonably determines that (x) immediate
action is reasonably required in connection with any matter described in clauses
(a) or (b) of this Paragraph and it is not practical to give Beneficiary the
Remediation Notice prior to taking such action; or (y) the matter described in
clauses (a) or (b) of this Paragraph for which a Remediation Notice would
otherwise be required does not adversely affect the Property or Trustor’s
ability to perform its obligations under the Loan Documents. Under such
circumstances, Trustor shall provide Beneficiary with written notice of any such
action taken by Trustor as soon as reasonably practicable. If Trustor breaches
any of its obligations under this Article V, Beneficiary, at its option and its
sole and absolute discretion, but without any obligation whatsoever to do so and
following the expiration of any applicable grace, notice or cure periods, may
enter upon the Property and take any or all actions which Trustor was obligated
to take and which Beneficiary determines to be necessary or appropriate (1) to
repair, cleanup, remediate, or decontaminate the Property and any Surrounding
Property with respect to any Hazardous Substances; and (2) to mitigate any
exposure to Hazardous Substance Claims and Losses by Beneficiary with respect to
any Hazardous Substances.

 

 29 

 

 

5.10        DEFENSE OF ACTIONS AND PROTECTION OF SECURITY BY BENEFICIARY. If an
Event of Default has occurred, Beneficiary shall have the right, but not the
obligation, to appear in and defend any action or proceeding, whether commenced
by or against Trustor or any other Person, relating to any Hazardous Substance
Claims and Losses. Beneficiary shall have the right to incur and pay all
reasonable costs, fees, expenses and liabilities that Beneficiary determines to
be reasonably necessary or appropriate in connection with any such action or
proceeding, and all such costs, fees, expenses and liabilities incurred or paid
by Beneficiary (a) shall be due and payable by Trustor to Beneficiary on
Beneficiary’s demand (which demand shall be accompanied by evidence in
reasonable detail of the expenditures made by Beneficiary); (b) shall constitute
additional indebtedness of Trustor to Beneficiary; and (c) shall bear interest
from the date such amounts are due and payable at the Default Rate. Nothing
contained in this Deed of Trust shall be deemed to obligate Beneficiary to make
any appearance in or defend any action or proceeding.

 

5.11       INSPECTION; APPOINTMENT OF RECEIVER. Beneficiary, acting directly
through its authorized agents or through a court-appointed receiver, shall have
the right to enter upon and inspect the Property for the purpose of determining
the existence, character, and magnitude of any Hazardous Substances in, on or
under the Property. Such entry by Beneficiary shall be made during normal
business hours and upon not less than twenty-four (24) hours prior written
notice by Beneficiary to Trustor, except when Beneficiary in good faith
determines that an emergency exists, in which case Beneficiary shall have the
right to enter upon the Property without notice and at such different times as
Beneficiary in good faith determines may be necessary or appropriate for the
protection of Beneficiary’s interests. In connection with the foregoing,
Beneficiary shall use reasonable efforts not to disturb any of the occupants or
tenants of the Property. Whether or not Beneficiary has elected to accelerate
any or all of the obligations secured by this Deed of Trust, and if an Event of
Default exists, Beneficiary shall have the absolute and unconditional right to
apply to any court of competent jurisdiction and obtain the appointment of a
receiver or receivers to enforce Beneficiary’s inspection rights relating to
Hazardous Substances as authorized by California law, including in accordance
with the provisions of California Code of Civil Procedure Section 564(c). If
Beneficiary obtains the appointment of a receiver under any of the terms of this
Deed of Trust or applicable law, Beneficiary, in its sole and absolute
discretion, shall have the right to seek and obtain a court order authorizing
the receiver (a) to operate and maintain the Property and take custody of all
Rents and Profits and use and apply the Rents and Profits in order to repair,
cleanup, remediate, and decontaminate the Property with respect to any Hazardous
Substances existing in violation of any Hazardous Substance Laws, and bring the
Property into compliance with Hazardous Substance Laws; (b) to take any other
action necessary or appropriate to ensure the Property’s compliance with
Hazardous Substance Laws, including the retention of consultants and contractors
and negotiations with Governmental Authorities; and (c) to incur such other
obligations and take such other actions as are ordinarily incurred by owners of
real property, without any personal liability on the part of the receiver.
Beneficiary shall have no obligation or duty of any kind to enter on or inspect
the Property or to examine or review any of Trustor’s books and records relating
to any Hazardous Substances. All such inspections and reviews by Beneficiary,
including Beneficiary’s review of any Assessment Report or proposed plan of
testing, monitoring, cleanup or remediation, shall be for Beneficiary’s sole
benefit and not for the benefit of Trustor or any other Person. No inspection of
the Property by Beneficiary shall constitute or be construed as a representation
or determination by Beneficiary that the Property complies with any Hazardous
Substance Laws or that Hazardous Substances are or are not present in, on or
under the Property or any Surrounding Property. All information prepared by or
for Beneficiary in connection with the exercise of its rights under this Deed of
Trust shall at all times be and remain Beneficiary’s property, and Beneficiary
shall have no obligation to disclose or otherwise make such information
available to Trustor or any other Person, except as otherwise required by
applicable law.

 

 30 

 

 

5.12       ENVIRONMENTAL PROVISIONS. For purposes of this Deed of Trust, the
term “Environmental Provisions” means, collectively, all of the terms of this
Article V. All Environmental Provisions contained in the Loan Documents shall be
deemed to constitute “environmental provisions” within the meaning of California
Code of Civil Procedure Section 736(f)(2).

 

5.13       BENEFICIARY’S RIGHT TO BRING SEPARATE ACTIONS TO ENFORCE
ENVIRONMENTAL PROVISIONS. Upon the occurrence of an Event of Default, Trustor
agrees that Beneficiary and the other Indemnified Parties shall each have the
right to commence and prosecute one or more separate actions (a) for Trustor’s
breach of any Environmental Provisions; (b) for the recovery of damages based
upon any such breach; (c) for enforcement of any of the Environmental
Provisions, including Trustor’s obligation to indemnify the Indemnified Parties
with respect to Hazardous Substance Claims and Losses; and (d) for injunctive
relief enforcing any or all of the Environmental Provisions, including an action
in accordance with the provisions of California Code of Civil Procedure
Section 736. No such separate action shall in any way be deemed to be an
“action” within the meaning of California Code of Civil Procedure
Section 726(a) or constitute a money judgment for a deficiency or a deficiency
judgment within the meaning of California Code of Civil Procedure Sections 580a,
580b, 580d, or 726(b), respectively. Trustor agrees that Beneficiary shall have
the right to bring one or more actions under this Paragraph without acceleration
of the obligations secured by this Deed of Trust or commencement of foreclosure
proceedings under this Deed of Trust.

 

 31 

 

 

5.14       WAIVER OF LIEN AT BENEFICIARY’S SOLE OPTION. Upon the occurrence of
an Event of Default, Beneficiary, at its option and in its sole and absolute
discretion, but without any obligation whatsoever to do so, shall have the right
(a) to waive its lien against all or part of the Property, to the extent such
property is environmentally impaired, in accordance with California Code of
Civil Procedure Section 726.5; and (b) to exercise any and all rights and
remedies of an unsecured creditor against Trustor and all of Trustor’s assets
and property, including seeking an attachment order under California Code of
Civil Procedure Section 483.010. As between Beneficiary and Trustor, for
purposes of California Code of Civil Procedure Section 726.5, Trustor shall have
the burden of proving that Trustor or any party related to Trustor (or any
affiliate or agent of Trustor or any such related party) did not knowingly or
negligently cause or contribute to, or knowingly or willfully permit or
acquiesce in, the release or threatened release of the Hazardous Substances
which caused the environmental impairment of the Property. Nothing contained in
this Deed of Trust shall be deemed to obligate Beneficiary to exercise any
election that Beneficiary may have under California Code of Civil Procedure
Section 726.5.

 

5.15       ARBITRATION REGARDING ENVIRONMENTAL IMPAIRMENT. If a dispute between
Beneficiary and Trustor arises with respect to the issue of whether or not all
or part of the Property is “environmentally impaired” within the meaning of
California Code of Civil Procedure Section 726.5(e)(3), then either Beneficiary
or Trustor, at its option and in its sole and absolute discretion, may elect by
written notice to the other party to have such dispute resolved and settled by
arbitration on the following terms and conditions:

 

(a)       American Arbitration Association Rules. The arbitration shall be
determined by three (3) arbitrators (the “Arbitrators”) in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, and
judgment upon the decision rendered by the Arbitrators in such proceeding may be
entered in any court of competent jurisdiction.

 

(b)       Procedure. In the arbitration proceeding, the provisions of California
Code of Civil Procedure Section 1283.05, or any successor or amended statute or
law containing similar provisions, shall be applicable. The hearing on the
matter shall be heard in San Mateo, California. The judgment upon the decision
rendered in any such arbitration shall be final and binding on the parties. The
Arbitrators shall use their reasonable efforts to render a decision in such
arbitration proceeding as expeditiously as possible and, in any event, within
ninety (90) days after written notice of intention to arbitrate has been given
by Beneficiary to Trustor or Trustor to Beneficiary, as the case may be. The
Arbitrators shall have the power and authority to render a decision solely with
respect to the issue of whether or not the Property, or the portion thereof
which is the subject of the arbitration proceeding, is “environmentally
impaired” within the meaning of California Code of Civil Procedure 726.5(e)(3).
The Arbitrators shall render their decision in writing and shall cause a copy of
such decision to be provided to the parties.

 

(c)       Costs. All costs and expenses of any arbitration proceeding, excluding
attorneys’ fees, shall be shared equally by Beneficiary and Trustor. Each party
shall bear its own attorneys’ fees; provided, however (i) that if the
Arbitrators determine that the Property is environmentally impaired under
California Code of Civil Procedure Section 726.5(e)(3), Trustor shall pay all
costs and expenses of Beneficiary in the arbitration proceeding, including
reasonable attorneys’ fees and costs incurred by Beneficiary; and (ii) that if
the Arbitrators determine that the Property is not environmentally impaired
under California Code of Civil Procedure Section 726.5(e)(3), Beneficiary shall
pay all costs and expenses of Trustor in the arbitration proceeding, including
reasonable attorneys’ fees and costs incurred by Trustor.

 

 32 

 

 

5.16       WARRANTIES AND REPRESENTATIONS BY TRUSTOR. Trustor represents and
warrants to Beneficiary as of the date hereof that, to Borrower’s knowledge,
after due inquiry and investigation:

 

(a)          No Hazardous Substances.

 

(i)       The Property does not contain any Hazardous Substances, and no
underground storage tanks or underground deposits of Hazardous Substances are or
previously have been located on the Property; and

 

(ii)       Trustor is in compliance with all Hazardous Substance Laws relating
to the Property and the use of the Property, including those relating to
disclosure to Lessees of the Property.

 

(b)          No Hazardous Substance Release. No Hazardous Substance is being or
has been released or discharged onto or from the Property in violation of
applicable Hazardous Substance Laws;

 

(c)          Hazardous Substance Litigation. There is no pending or threatened
action or proceedings before any Governmental Authority in which any Person
alleges the existence, presence, release, threat of release, placement on, under
or about the Property, or the use, manufacture, handling, generation, storage,
treatment, discharge, burial or disposal in, on, under or about the Property, or
the transportation to or from the Property of any Hazardous Substance;

 

(d)          Notices from Governmental Authorities. Trustor has not received any
notice and has no knowledge that any Governmental Authority has determined or
threatens to determine that (i) any Hazardous Substance exists or is present in,
on or under the Property in violation of any Hazardous Substance Laws; (ii) any
Hazardous Substance is being stored, generated, produced, treated, disposed of,
or handled in, on or under the Property in violation of any Hazardous Substance
Laws; or (iii) any Hazardous Substance has been or is being released,
discharged, or transported onto or from the Property in violation of any
Hazardous Substance Laws;

 

(e)          Agreements Regarding Hazardous Substances. There have been no
written communications or agreements between Trustor and any Governmental
Authority or any other Person, including any prior owners of the Property,
relating in any way to the presence, release, threat of release, placement on,
under or about the Property, or the use, manufacture, handling, generation,
storage, treatment, discharge, burial or disposal in, on, under or about the
Property, or the transportation to or from the Property, of any Hazardous
Substance; and

 

 33 

 

 

(f)          Border Zone Property. Neither Trustor nor any other Person,
including any prior owner, Lessee, or occupant of the Property, has discovered
any occurrence or condition on any Surrounding Property that could reasonably
cause the Property to be classified as “border zone property” under the
provisions of California Health and Safety Code Sections 25220, et seq., or any
regulation adopted in accordance therewith, or to be otherwise subject to any
restrictions on the ownership, occupancy, transferability or use of the Property
under any Hazardous Substances Law.

 

VI.MISCELLANEOUS PROVISIONS

 

6.01       NOTICES. All notices, requests, demands, approvals, or other
communications given hereunder or in connection with this Deed of Trust shall be
in writing and shall be deemed given when delivered by hand or sent by
registered or certified mail, return receipt requested, addressed as follows:

 

If to Beneficiary:SERENE INVESTMENT MANAGEMENT, LLC

c/o 366 Development LLC

3065 Rosecrans Place, Suite 205

San Diego, California 92110

 

If to Trustor:CAPITOL STATION 65, LLC

c/o First Capital Real Estate Trust, Inc.

Attn: Suneet Singal

60 Broad Street, 34th Floor

New York, NY 10004

 

 

6.02       NO WAIVER. No consent or waiver, express or implied, by the
Beneficiary to or of any default by the Trustor shall be construed as a consent
or waiver to or of any other default at the same time or upon any future
occasion. By accepting payment of any sum secured hereby after its due date or
in an amount less than the sum due, Beneficiary does not waive its rights either
to require prompt payment when due of all other sums so secured or to declare a
default as herein provided for failure to pay the total sum due.

 

6.03       AMENDMENT. This Deed of Trust can be amended or otherwise altered,
terminated or discharged only by a writing signed by the party to be charged
therewith.

 

6.04       PARTIAL INVALIDITY. In case any one or more of the provisions of this
Deed of Trust are held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provisions of this Deed of Trust.

 

6.05       HEADINGS. This Deed of Trust shall inure to the benefit of and be
binding upon the Trustor and the Beneficiary and their respective
representatives, successors and assigns. The terms “Trustor” and “Beneficiary”
shall include all subsequent holders of their respective right, title and
interest under this Deed of Trust, the Loan Agreement and each other Loan
Document, and Beneficiary may assign this Deed of Trust, the Loan Agreement and
any other Loan Document to a third party without Trustor’s consent. Headings are
only for convenience of reference and do not alter the meaning of any section.

 

 34 

 

 

6.06       TRUSTEE’S POWERS. At any time, or from time to time, without
liability therefor and without notice, upon written request of Beneficiary and
presentation of this Deed of Trust for endorsement, and without affecting the
personal liability of any person for payment of all or any portion of the
indebtedness secured hereby or the effect of this Deed of Trust upon the
remainder of the Property, Trustee may (a) reconvey any part of the Property;
(b) consent in writing to the making of any map or plat thereof; (c) join in
granting any easement thereon, or (d) join in any extension agreement or any
agreement subordinating the lien or charge hereof.

 

6.07       BENEFICIARY’S RIGHT TO ENTER, INSPECT AND CURE. Beneficiary is
authorized by itself, its contractors, agents, employees or workmen, upon 24
hours advance notice to enter at any reasonable time upon any part of the
Property for the purpose of inspecting the same, and for the purpose of
performing any of the acts it is authorized to perform under the terms of this
Deed of Trust.

 

6.08       SUCCESSORS IN INTEREST. This Deed of Trust applies to, inures to the
benefit of, and binds all parties hereto, their heirs, legatees, devisees,
administrators, executors, successors and assigns. In this Deed of Trust,
whenever the context so requires, the masculine gender includes the feminine
and/or neuter, and the singular number includes the plural.

 

6.09       AFFIDAVIT TO TRUSTEE. Trustee, upon presentation to it of an
affidavit signed by or on behalf of Beneficiary, setting forth any fact or facts
showing a default by Trustor under any of the terms or conditions of this Deed
of Trust, is authorized to accept as true and conclusive all facts and
statements in such affidavit and to act hereunder in complete reliance thereon.

 

6.10       TRUSTEE’S ACCEPTANCE. Trustee accepts this trust when this Deed of
Trust, duly executed and acknowledged, is made a public record as provided by
law. The trust created hereby is irrevocable by Trustor.

 

6.11       NO OBLIGATION TO NOTIFY. Trustee shall be under no obligation to
notify any party hereto of any action or proceeding of any kind in which
Trustor, Beneficiary and/or Trustee shall be a party, unless brought by Trustee,
or of any pending sale under any other deed of trust.

 

6.12       SUBSTITUTION OF TRUSTEE. Beneficiary may, from time to time, by a
written instrument executed and acknowledged by Beneficiary and recorded in the
county or counties where the Property is located, substitute a successor or
successors for the Trustee named herein or acting hereunder.

 

6.13       NOTICE TO TRUSTOR. Trustor requests that a copy of any notice of
default and of any notice of sale hereunder be mailed to Trustor at the address
set forth above.

 

6.14       RECONVEYANCE. Upon written request of Beneficiary stating that all
sums and obligations secured hereby have been satisfied and upon surrender to
Trustee of this Deed of Trust for cancellation and retention and upon payment of
its fees, Trustee shall reconvey, without warranty, the Property then held
hereunder. The recitals in such reconveyance of any matters or facts shall be
conclusive proof of the truthfulness thereof. The grantee in such reconveyance
may be described as “the person or persons legally entitled thereto.” [In
addition, Beneficiary will permit partial reconveyances of portions of the Real
Property as provided in the Loan Agreement.]

 

 35 

 

 

6.15       RELEASES, EXTENSIONS, MODIFICATIONS AND ADDITIONAL SECURITY. Without
affecting the liability or obligations of any person, including Trustor, for the
performance of any obligations secured hereby (excepting only any person or
property otherwise expressly released in writing by Beneficiary), Beneficiary
may from time to time and without notice release any person liable for payment
of any of said indebtedness or the performance of any of said obligations,
extend the time of payment or otherwise alter the terms of any of said
obligations, accept additional security therefor of any kind, including trust
deeds or mortgages, or alter, substitute or release any property (including the
Property) securing said obligations.

 

6.16       GOVERNING LAW. This Deed of Trust shall be construed and enforced in
accordance with the laws of the State of California.

 

6.17       COUNTERPARTS. This Deed of Trust may be executed in several
counterparts, each of which shall be deemed to be an original copy and all of
which together shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties shall not have signed the same counterpart.

 

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the date set
forth above.

 

WITNESS:   trustor:     CAPITOL STATION 65, LLC, a California     limited
liability company       Cindy Campbell   By: Capitol Station Member, LLC, a
Delaware     limited liability company, its Manager     By: Capitol Station
Holdings, LLC, a California     limited liability company, its Manager     By:
Township Nine Owner, LLC, a Delaware     limited liability company, its Member  
  By: First Capital Real Estate Operating Partnership, L.P., a Delaware limited
partnership, its Manager     By: First Capital Real Estate Trust, Incorporated,
a Maryland corporation, its General Partner             By: /s/ Suneet Singal  
  Name: Suneet Singal     Title: Chief Executive Officer, Treasurer,    
Secretary, and Chairman of the Board of the     Board of First Capital Real
Estate Trust, Inc.

 

 36 

 

 

STATE OF CALIFORNIA

COUNTY OF __________________

 

On _________________ before me, ______________________________________

 

personally appeared ___________________________________________________, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

[SEE ATTACHED CALIFORNIA ACKNOWLEDGMENT]

 



 37 

 

 

[v474725_ex10-1img1.jpg]  

 38 

 

 

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

 

THE LAND DESCRIBED HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF
SACRAMENTO, CITY OF SACRAMENTO, AND IS DESCRIBED AS FOLLOWS:

 

Lots 1, 2, 3, 5, 6 and 7, Lots A, B, and Designated Remainder 1 and Designated
Remainder 2, as shown on the "Final Map of Township 9-Phase 1, Subdivision No.
P10-036", filed November 13, 2012, in Book 378 of Maps, Map No. 1, records of
Sacramento County.

APNs: 001-0020-056, 057, 058, 060, 061, 062, 063, 064, 066 and 067.

 

 39 

 

